J-S50026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA :                 IN THE SUPERIOR COURT OF
                             :                      PENNSYLVANIA
                             :
         v.                  :
                             :
                             :
SEAN KRATZ                   :
                             :
            Appellant        :                 No. 150 EDA 2020

    Appeal from the Judgment of Sentence Entered November 18, 2019
    In the Court of Common Pleas of Bucks County Criminal Division at
                     No(s): CP-09-CR-0006072-2017


BEFORE:      BENDER, P.J.E., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                             Filed: April 30, 2021

        Appellant, Sean Kratz, appeals from the judgment of sentence entered

on November 18, 2019, after he was convicted of first-degree murder of

Dean Finocchiaro (“Finocchiaro”), second-degree murder of Finocchiaro while

in the commission of a robbery, voluntary manslaughter of Thomas Meo

(“Meo”), voluntary manslaughter of Mark Sturgis (“Sturgis”), conspiracy to

commit first-degree murder of Finocchiaro, robbery of Finocchiaro, conspiracy

to commit robbery of Finocchiaro, abuse of corpse of Finocchiaro, abuse of

corpse of Meo, abuse of corpse of Sturgis, possessing an instrument of a crime

with intent, possession of a weapon, and theft by receiving stolen property of

Finocchiaro.1
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S. §§ 2502(a), 2502(b), 2503(a), 903, 3701(a)(1)(i), 5510, 907(a),
907(b), and 3925(a), respectively.
J-S50026-20



      The penalty phase of the trial was scheduled to commence on

November 18, 2019.      On that date, the Commonwealth informed the trial

court that it no longer wished to pursue the death penalty.      N.T. (Trial),

11/18/19, at 3.      Accordingly, the trial court sentenced Appellant to life

imprisonment without parole for the murder of Finocchiaro, five to ten years

of incarceration for the voluntary manslaughter of Meo, five to ten years of

incarceration for the voluntary manslaughter of Sturgis, five to ten years for

robbery, and, one to two years for each count of abuse of a corpse. The trial

court directed the sentences to run consecutively and imposed no further

penalty on the remaining counts.      This appeal followed, and after careful

review, we affirm.

      We need not recount the underlying gruesome details of the crimes as

they are not relevant to our disposition of the issues on appeal; however, the

procedural history is pertinent.   In the course of an investigation of the

disappearance of three young men in early July of 2017, Bucks County

detectives interviewed Appellant’s cousin and co-defendant, Cosmo DiNardo

(“DiNardo”).   Based upon information disclosed in that interview, the

detectives interviewed Appellant to ascertain his involvement in the murders

of Finocchiaro, Meo, and Sturgis. The trial court described that meeting, as

follows:

            When Appellant arrived to the police station, he was wearing
      a knee brace on his left knee and had two walking canes. He was
      not restrained with handcuffs during the interview. The detectives
      were in plainclothes.


                                   -2-
J-S50026-20


           At the beginning of the nearly four-hour interview at
     approximately 9:15 PM, Appellant was notified of his Miranda
     rights, both verbally and in writing. Appellant indicated by initials
     and signature on the Miranda warning card that he understood
     each of his rights and thereby waived those rights. Appellant was
     made aware that the statement was being audio and video
     recorded, that he did not have to speak with the detectives at all,
     and that he could stop speaking with the detectives at any time.
     The detectives’ primary objection was “to get the guns,” or the
     murder weapons.

           Throughout the interview, Appellant told half-truths, lies,
     and attempted to “disassociate himself” from the DiNardo Farm
     and the murders which took place there on July 7, 2017. Through
     several changes in his story, the detectives became aware of his
     deceit. Appellant’s mother, Vanessa Amodei, arrived at the
     interview, and Appellant also lied to her, “initially tell[ing] her he
     doesn’t know where the guns are, yet within—it took her about 40
     minutes to get him to tell her where the guns are.” Eventually, at
     his mother’s urging, Appellant agreed to show law enforcement
     where he had hidden the murder weapons.

           At no point throughout the interview did the detectives
     become verbally or physically abusive to Appellant. Appellant
     himself stated that “he was not mistreated by Detective Chief
     McDonough or Detective Kemmerer.” Notably, Appellant also
     never requested that the detectives stop questioning him at any
     point throughout the interview.

           Following his statement, Appellant led police to his
     Aunt Diane’s house on Susquehanna Road in Ambler,
     Pennsylvania. At approximately 2:00 AM on July 14, 2017, they
     arrived to the heavily wooded lot. There were no lights on at the
     property. Appellant, without the use of the walking canes, led the
     detectives up the driveway and beyond the front deck of the
     house. Appellant immediately pointed to the location of the two
     guns, carefully hidden in the ivy and plants on the other side of
     the deck from the driveway. Appellant was then taken into
     custody.

Trial Court Opinion, 3/31/20, at 9–11 (record references omitted).




                                  -3-
J-S50026-20


       In connection with ongoing guilty plea negotiations, on April 25, 2018,

Appellant gave a statement confessing to his participation in the murders of

Finocchiaro, Meo, and Sturgis. The trial court explained the backdrop of this

videotaped statement, as follows:

              On behalf of Appellant, his attorney at the time,
       Attorney Wm. Craig Penglase,[2] initiated negotiations for a plea
       agreement with Assistant District Attorney (“DA”) Kate Kohler and
       First Assistant District Attorney Gregg Shore. After several weeks
       of discussions, a plea agreement was reached on Monday, April 23,
       2018 between Attorney Penglase and First Assistant DA Shore. DA
       Shore wrote down the terms of the agreement on a sticky note,
       which he copied, then gave a copy to Attorney Penglase. The note
       read:
              - 59 year min.
              Predicated upon
              1) Satisfactory mitigation report to Commonwealth
              2) [Appellant] interview (truthful)
              3) Commonwealth speaking to victims’ families

              The sticky note was not the extent of the plea agreement
       conversation, but it was meant to be the context for the next step
       in the process. For example, third-degree murder was not included
       on the sticky note, but it was verbally discussed and agreed upon.
       Finally, the agreement between DA Shore and Attorney Penglase
       resulted in a clear decision that “the interview was going to be used
       against him,” barring any instance of the victims’ families failing to
       agree with the negotiation.

             On April 24, 2018, Appellant met with his mother,
       Attorney Penglase, and Mitigation Specialist Michael Goodwin in
       the DA’s office to discuss the plea deal. Chief of the Bucks County
       Detectives, Martin McDonough, along with Detective Coyne,
       brought Appellant to the meeting at the DA’s office. Between the
       two detectives, at least one was stationed outside the conference
____________________________________________


2 On May 17, 2018, because a conflict arose between Attorney Craig Penglase
(“Attorney Penglase”) and Appellant, Attorney Keith Williams was appointed
to represent Appellant. Appellant ultimately hired present counsel, A. Charles
Peruto, Jr., on October 29, 2018. Trial Court Opinion, 3/31/20, at 14.

                                        -4-
J-S50026-20


     room throughout the day. Detective Chief McDonough testified
     that Appellant’s mother was there when he brought Appellant in,
     and she was still there when he took Appellant back down to the
     sheriff’s office.

           As a result of this meeting, the April 25, 2018 proffer was
     scheduled. Attorney Penglase communicated to DA Shore that
     Appellant had accepted the terms of the Commonwealth’s offer and
     wanted to proceed the next day with an interview under the terms
     of the agreement. Although no Miranda warnings were explicitly
     given on April 25, 2018, Appellant was accompanied by his
     counsel, Attorney Penglase, throughout the entirety of the
     interview. The first few minutes of the statement consisted of the
     detectives confirming that Appellant understood what was going
     on, that he was not being forced or coerced into giving the
     statement, and that if at any point he wanted to consult with his
     attorney, he was free to do so. Notably, the detectives also made
     sure to elicit Appellant’s knowledge, understanding of, and
     acceptance of the fact that if he were to withdraw his guilty plea,
     Appellant's statement on this day could be used against him.

                                    * * *
            Appellant then proceeded to confess to murdering
     Finocchiaro and being present for, if not assisting with, DiNardo’s
     murders of Meo and Sturgis. He further admitted to lying to the
     detectives in his first statement, given July 13, 2017. No transcript
     of this video was ever created, although the parties did discuss the
     possibility of doing so at several points throughout Appellant’s
     case.

Trial Court Opinion, 3/31/20, at 11–14 (record references omitted).

     On May 1, 2018, Appellant signed a guilty plea colloquy for a scheduled

plea of guilty to third-degree murder to take place on May 16, 2018. However,

on that date, Appellant decided that he no longer wanted to plead guilty and

the matter was continued for a jury trial. Trial commenced on November 6,

2019, at the conclusion of which Appellant was found guilty of numerous

offenses related to the three murders and sentenced as above-described.


                                  -5-
J-S50026-20


       Appellant raises the following issues for review:

             1. Did the lower court err when it allowed inadmissible
       hearsay testimony at the pretrial hearings on April 15, 2019, with
       respect to DA Shore’s testimony as to what was told to him by
       [Attorney] Penglase and DA Weintraub?[3]

             2. Did the lower court err in denying [Appellant’s] Motion to
       Suppress his April 25, 2018 statement based upon Pa.R.E.
       410(a)(4) as it was not voluntarily, knowingly, and intelligently
       made, and the factual findings are not supported by the record and
       the legal conclusion drawn therefrom are incorrect?

              3. Did the lower court err when it allowed Michael Goodwin
       to testify regarding communications derived from attorney-client
       privileged communications at the pretrial hearing, as he was part
       of the “Penglase” team?

            4. Did the lower court abuse its discretion when it found that
       the uncontroverted testimony of Vanessa Amodei, [Appellant’s]
       mother, was not credible?

             5. Did the lower court err in denying [Appellant’s] Motion to
       Suppress his April 25, 2018 statement as it was involuntarily,
       unknowingly and unintelligently given in the absence of Miranda
       warnings while in the presence of counsel, in violation of his Fifth
       Amendment rights since the factual findings are not supported by
       the record, and the legal conclusions drawn from those facts are
       incorrect?

             6. Did the lower court err in denying [Appellant’s] Motion to
       Suppress his April 25, 2018 statement based on the best evidence
       rule and parole evidence rule?

             7. Did the lower court err in denying [Appellant’s] Motion in
       Limine to Redact certain portions of the July 13, 2017 statement
       since the factual findings are not supported by the record and the
       legal conclusions drawn from those facts are incorrect, and as


____________________________________________


3  First Assistant District Attorney Gregg Shore’s (“ADA Shore”) testimony in
fact was elicited during the January 14, 2019 hearing. ADA Shore did not
testify during the April 15, 2019 hearing.

                                        -6-
J-S50026-20


      such, the decision of the [c]ourt and its findings of fact and
      conclusions of law of May 13, 2019 was in error?

            8. Did the lower court err when it denied defense counsel’s
      request to have expert IQ testimony of [Appellant] during trial, and
      as such, it was an abuse of discretion?

            9. Did the lower court err in overruling defense counsel’s
      objection to the Commonwealth’s use of a full-time IT person
      during jury selection to investigate potential jurors’ voter
      registration, Facebook, criminal and driving records etc., while the
      defense had no such ability?

            10. Did the lower court abuse its discretion in denying
      [Appellant’s] Motion for Change of Venire, and as such, the
      decision of the [c]ourt and its findings of fact and conclusions of
      law of May 13, 2019 was in error?

            11. Did the lower court abuse its discretion in not ruling that
      comments made by the Commonwealth to the jury during closing
      argument with facts that were not in evidence and which
      prejudiced [Appellant] were improper, warranting a curative
      instruction?

Appellant’s Brief at 7–8 (re-numbered for ease of disposition).

      Appellant challenges the trial court’s denial of the motion to suppress

his April 25, 2018 statement, wherein he confessed to his involvement in the

murders of Finocchiaro, Meo, and Sturgis. Appellant’s Brief at 33. In tandem

arguments, Appellant contends that the trial court erred when it allowed

inadmissible hearsay testimony at the pretrial hearing with respect to ADA

Shore’s   testimony,   permitted    Mitigation   Specialist   Michael   Goodwin

(“Mr. Goodwin”) to testify to purported privileged communications, and its

rejection of Vanessa Amodei’s (“Ms. Amodei”) testimony on credibility

grounds. Id. at 33, 49, 63, 65, and 71.


                                   -7-
J-S50026-20


     The trial court held hearings on the motion to suppress on January 14,

2019, and April 15–16, 2019, which it summarized as follows:

            [T]he April 25, 2018 statement began with the detective
     asking Appellant: “You understand, as part of this interview, that
     if you decide to withdraw your guilty plea, or you file an appeal,
     this interview would be used against you?” Appellant responded
     that he did understand.

            Defense counsel argued that it is not possible to withdraw a
     guilty plea that has not formally been entered. Instead, defense
     counsel insisted that this [c]ourt must rely solely on the statement
     within the video, and thus the Parole Evidence Rule and Best
     Evidence Rule prohibited any consideration of the context
     surrounding the decision to give the statement. Attorney Peruto
     claimed no evidence outside of the agreement is admissible.
     Whereas the Commonwealth noted that what the agreement was
     and when it was reached and when it was communicated to the
     defendant is, of course, very relevant and admissible for Your
     Honor to determine whether or not to suppress this statement
     pursuant to Rule of Evidence 410.

           Over a continuing objection from Attorney Peruto, this
     [c]ourt heard testimony from DA Shore regarding the context of
     the plea negotiation and the April 25 statement. DA Shore
     confirmed that Attorney Penglase requested the April 25 meeting
     after communicating the plea offer to Appellant, and Appellant’s
     subsequent decision to accept the offer and proceed with the
     interview.

            The Commonwealth wanted to call Attorney Penglase to
     confirm this testimony. However . . . it was not possible to call
     Attorney Penglase on this date. Instead, the parties discussed
     whether prior defense team mitigation expert, Michael Goodwin,
     should be permitted to testify regarding the April 24, 2018
     meeting with Appellant and his mother. The only issue for which
     this [c]ourt would hear the testimony was to ascertain (1) whether
     Appellant’s mother was present for the meeting, thus negating
     any attorney-client privilege, and (2) exactly what was conveyed
     to Appellant in terms of the details of the plea deal. The issue was
     deferred.




                                 -8-
J-S50026-20


Trial Court Opinion, 3/31/20, at 17–18 (record references and internal

quotation marks omitted).

                             ADA Shore’s Testimony

      We deem it prudent to first resolve the question of whether ADA Shore’s

January 14, 2019 testimony constituted inadmissible hearsay. If we resolve

this issue in Appellant’s favor, we cannot consider that testimony in our review

of the specifics of Appellant’s plea negotiations and in our analysis of whether

the April 25, 2018 statement should have been suppressed.          Rather, our

assessment would be limited to the contents of the videotaped statement.

      Appellant lodged two objections to ADA Shore’s testimony at the

January 14, 2019 pretrial hearing during the following exchange:

      Q: And did [Attorney] Penglase tell you what he would do with the
      offer that you extended him on April 23, 2018?

      A: He said that he would go to his client that evening and present
      it to him.

      Q: Did you hear from [Attorney] Penglase later that day?

      A: I did.

      Q: And what, if anything, did he tell you?

      [Defense counsel]: Objection.

      The Court: Basis?

      [Defense counsel]: Hearsay.

      The Court: How does it come in?

      [Prosecutor]: I'm sorry, Your Honor?


                                   -9-
J-S50026-20


     The Court: Ms. Kohler, how does this come in?

     [Prosecutor]: This comes in basically because, well, first of all,
     hearsay is admissible at a suppression hearing. This is a pretrial
     hearing. And Your Honor needs to be provided a full context of
     the discussions. But secondly, [Attorney] Penglase’s statements
     to DA Shore essentially put in forth a—or put forth in motion a
     series of events that occurred afterwards.

     The Court: The objection is overruled. Go ahead.

     Q: What did [Attorney] Penglase tell you later that day?

     A: He asked if we could set up a meeting for the next day in order
     to move things along. And he requested that that meeting occur
     at the District Attorney’s Office.

     And he requested that we make a room available to the defense
     for them to have a discussion with [Appellant], with [Appellant’s]
     mother, with Attorney Penglase, with Mr. Goodwin, about where
     we were at and the negotiation that [Appellant] was to receive.

     Q: Did he tell you anything about whether or not he had
     communicated your offer to the Appellant?

     [Defense counsel]: Objection.

     The Court: Overruled.

     A: He said he did.

N.T. (Pretrial Hearing), 1/14/19, at 116–118.

     Appellant, however, did not object to ADA Shore’s recitation of his

conversation with Attorney Penglase and [Bucks County District Attorney

Matthew] Weintraub (“DA Weintraub”) on May 16, 2018, concerning

Appellant’s subsequent decision not to plead guilty:

     Q. And during that time on May 16th, did you remind [defense
     counsel] of the agreement regarding the statement?


                                 - 10 -
J-S50026-20


      A. [Defense counsel] both indicated their distress and the fact that
      there was an agreement that [Appellant] was backpedaling on.

                                    * * *
And [DA] Weintraub joined us and at some time went back with [defense
counsel and Appellant] to meet with [Appellant] in the back of the holding
cell area where [DA] Weintraub represented to [Appellant] that if the
plea is off we would be seeking the death penalty. And [Appellant]
acknowledged to [DA] Weintraub that he knew we could use the
statement against him.

N.T. (Pretrial Hearing), 1/14/19, at 124–125.

      The trial court explained why ADA Shore’s testimony was admissible:

            Hearsay is an “out of court statement offered to prove the
      truth of the matter asserted.” Hedding v. Steele, 426 A.2d 349
      (Pa. 1987); Pa.R.E. 801(c).         An out-of-court declaration
      containing another out-of-court declaration is double hearsay.
      Commonwealth v. Laich, 777 A.2d 1057, 1059, (Pa. 2001). In
      order for double hearsay to be admissible, the reliability and
      trustworthiness of each declarant must be independently
      established.   Id.   This requirement is satisfied when each
      statement comes within an exception to the hearsay rule. Id.

           However, hearsay is admissible in a suppression hearing.
      Commonwealth v. Bunch, 477 A.2d 1372, 1376 (Pa. Super. Ct.
      1984) (trial court properly admitted hearsay testimony at
      suppression hearing, “[s]ince a determination of probable cause
      may properly be based on hearsay”); Commonwealth v. Seltzer,
      437 A.2d 988, 991 (Pa. Super. Ct. 1981).

             First, DA Shore testified at the pre-trial hearing on
      January 14, 2019. The purpose of the testimony at issue was to
      establish that, to DA Shore’s knowledge, the plea offer he
      presented to Attorney Penglase was going to be communicated to
      Appellant. This [c]ourt properly allowed this testimony because
      (1) hearsay is permitted at a suppression hearing, and (2)
      Attorney Penglase’s statements to DA Shore put into motion a
      series of events that led to the April 25, 2018 interview. After the
      April 24 meeting, Attorney Penglase expressed to DA Shore that
      Appellant had accepted the terms of the Commonwealth’s offer



                                  - 11 -
J-S50026-20


      and wanted to proceed the next day with an interview under the
      terms of the agreement.

             Therefore, these statements, whether or not they were
      hearsay or double hearsay, were necessary to provide this [c]ourt
      with the full context of the discussions surrounding the plea deal,
      which in turn allowed this [c]ourt to rule on the admissibility of
      the April 25 interview.        Appellant presented no evidence
      whatsoever that would move the “heavy burden” to show that the
      trial court has abused its discretion in considering this hearsay
      testimony at the suppression hearing.           Commonwealth v.
      Christine, 125 A.3d 394, 398 (Pa. 2015).

Trial Court Opinion, 3/31/20, at 52–53 (record references omitted).

      “An appellate court’s standard of review of a trial court’s evidentiary

rulings, including rulings on the admission of hearsay . . . is abuse of

discretion.” Commonwealth v. Walter, 93 A.3d 442, 449 (Pa. 2014). We

will not disturb an evidentiary ruling unless “the law is overridden or

misapplied, or the judgment exercised is manifestly unreasonable, or the result

of partiality, prejudice, bias, or ill-will, as shown by evidence of record.”

Commonwealth v. Fitzpatrick, 204 A.3d 527, 531 (Pa. Super. 2019)

(quoting Commonwealth v. Cooper, 941 A.2d 655, 667 (Pa. 2007)).

      On appeal, Appellant asserts that hearsay testimony is admissible in a

suppression hearing only to determine probable cause. He thus contends that

ADA Shore’s testimony as to what he was told by DA Weintraub and Attorney

Penglase with regard to Appellant’s acknowledgement that his April 25, 2018

statement would be used against him was impermissible double hearsay.

Appellant’s Brief at 37.




                                 - 12 -
J-S50026-20


      While cases holding that hearsay is admissible in a suppression hearing

predominately concern evidentiary issues related to proving probable cause,

see e.g., Commonwealth v. Bunch, 477 A.2d 1372, 1376 (Pa. Super. 1984)

(a determination of probable cause at a suppression hearing may properly be

based on hearsay); Commonwealth v. Jenkins, 431 A.2d 1023, 1025 (Pa.

Super. 1981) (hearsay testimony generally admissible at a suppression hearing

to prove probable cause); Commonwealth v. Seltzer, 437 A.2d 988, 991

(Pa. Super. 1981) (hearsay testimony admissible to show probable cause),

none of the case law suggests that hearsay testimony is admissible only to

prove probable cause, including Commonwealth v. Barrett, 335 A.2d 476,

480 (Pa. Super 1975), cited by Appellant to support his argument. Indeed, in

Bunch, the hearsay objection at the suppression hearing concerned the

testimony of a detective who arrived at the crime scene after the four suspects

were already in custody and was not relevant to a probable cause

determination.    Bunch, 477 A.2d at 1376.     In holding that the trial court

correctly concluded that the detective’s testimony was admissible in Bunch,

we observed that “[s]ince a determination of probable cause may properly be

based on hearsay, the trial court did not err in admitting this testimony.” Id.

(citation omitted). Thus, a reasonable interpretation of Bunch is that hearsay

is admissible at suppression hearings for reasons other than to establish

probable cause.




                                 - 13 -
J-S50026-20


      Moreover, the trial court also permitted the testimony because Attorney

Penglase’s statements to ADA Shore “put into motion a series of events that

led to the April 25, 2018 interview.” Trial Court Opinion, 3/31/20, at 53. “[A]n

out-of-court statement offered to explain a course of conduct is not hearsay.”

Commonwealth v. Dent, 837 A.2d 571, 577 (Pa. Super. 2003) (quoting

Commonwealth v. Cruz, 414 A.2d 1032, 1035 (Pa. 1980)).

      Herein, the objected-to testimony did not include any substantive

information    concerning      conversations     between      Appellant     and

Attorney Penglase. ADA Shore testified that after Attorney Penglase presented

the plea deal to Appellant, he requested that ADA Shore set up a meeting with

Appellant, Appellant’s mother, and defense counsel to discuss the plea deal.

ADA Shore further testified that Attorney Penglase informed him that he had

communicated the plea deal to Appellant. N.T. (Pretrial Hearing), 1/14/19, at

116–118. Thus, this portion of ADA Shore’s testimony merely demonstrated

that Attorney Penglase took the plea offer to Appellant and wanted to arrange

a meeting, i.e., ADA Shore described the course of conduct that led to

Appellant’s April 25, 2018 videotaped statement. At this juncture ADA Shore

did not testify as to the specifics of the deal communicated to Appellant or

whether Appellant was aware that his statement could be used against him at

trial. When later in his testimony, ADA Shore stated that after Appellant had

decided not to plead guilty, Appellant acknowledged that he knew that his

statement could be used against him, no hearsay objection was lodged. Thus,


                                  - 14 -
J-S50026-20


Appellant’s hearsay argument as to this testimony is waived.4 With respect to

evidentiary rulings, “[e]rror may not be predicated upon a ruling that admits

evidence unless . . . a timely objection . . . appears of record, stating the

specific ground of objection if the specific ground was not apparent from the

context.”    Commonwealth v. Parker, 104 A.3d 17, 28 (Pa. Super. 2014)

(quoting Pa.R.Evid. 103(a)(1)).         Therefore, the trial court did not abuse its

discretion in admitting ADA Shore’s testimony and we may review it when

determining the merits of Appellant’s motion to suppress his April 25, 2018

videotaped statement.

                            Motion to Suppress

       In seeking to preclude consideration of his April 25, 2018 statement,

Appellant posited three reasons why the statement should be suppressed: it

was given in the context of ongoing plea bargain negotiations and, therefore,

inadmissible under Pa.R.E. 410(a)(4); the statement was given in the absence

of his Miranda warnings;5 and the statement was admitted in violation of the

best evidence and parol evidence rules. Appellant’s Brief at 33, 42, and 52.



____________________________________________


4  During ADA Shore’s testimony, the Commonwealth sought to introduce a
copy of the sticky note with the basic terms of the plea offer into evidence.
Appellant’s counsel stated that he had “no objection . . . provided that I have
a continuing objection to all of it.” N.T. (Pretrial Hearing), 1/14/19, at 113.
However, that continuing objection was based on counsel’s position that any
testimony regarding the terms of the negotiation violated the parol evidence
and best evidence rules; it was not a hearsay objection. Id. at 105–107.

5   Miranda v. Arizona, 384 U.S. 436 (1966).

                                       - 15 -
J-S50026-20


                          Pa.R.E. 410(a)(4)

      Appellant first contends that introduction of his statement at trial was in

violation of Pennsylvania Rule of Evidence 410(a)(4). Rule 410 provides, in

relevant part:

            (a) Prohibited Uses. In a civil or criminal case, evidence
      of the following is not admissible against the defendant who made
      the plea or participated in the plea discussions:

                                       * * *
            (4) a statement made during plea discussions with an
      attorney for the prosecuting authority if the discussions did not
      result in a guilty plea or they resulted in a later withdrawn guilty
      plea.

Pa.R.E. 410(a)(4).

      Ordinarily, any statement made by a defendant during plea negotiations

is   inadmissible    at   trial   during     the   Commonwealth’s   case-in-chief.

Commonwealth v. Widmer, 120 A.3d 1023, 1026 (Pa. Super. 2015).

However, we have recognized that during the plea-bargaining process, “a

defendant is permitted to waive valuable rights in exchange for important

concessions by the Commonwealth when the defendant is facing a slim

possibility of acquittal.” Commonwealth v. Byrne, 833 A.2d 729, 735 (Pa.

Super. 2003) (citation omitted). Therefore, a defendant may waive his right

to assert that a statement is inadmissible under Rule 410 as long as that waiver

is knowing, voluntary, and intelligent.        Widmer, 120 A.3d at 1027 (citing

Byrne, 833 A.2d at 736).




                                    - 16 -
J-S50026-20


     The trial court found that Appellant waived his rights under Pa.R.E.

410(a)(4) based on the following:

            In the instant case, the Commonwealth had extended a plea
     offer to Appellant. Appellant accepted the offer as evidenced by
     his decision to provide his voluntary statement on April 25, 2018.
     Additionally, Appellant signed a guilty plea colloquy on May 1,
     2018. Credible evidence established that the Commonwealth
     offered Appellant the opportunity to plead guilty to third-degree
     murder, rather than first-or second-degree murder, thereby
     allowing Appellant to avoid the potential sentences of death or of
     life without parole. Appellant was offered a minimum of fifty-nine
     (59) years for his role in the murders of three young men and the
     subsequent cover-up of those murders. By accepting this offer,
     Appellant did not need to worry that he might receive the death
     penalty.

           In order to receive the benefit of the negotiation, the
     Commonwealth required:          (1) Appellant provide a truthful
     interview regarding his participation and role in these cases and
     (2) that the victims’ families agree with the negotiation. Similar
     to Widmer, the Commonwealth predicated its plea bargain with
     Appellant upon Appellant waiving his rights pursuant to Rule 410.
     Like the DA in Widmer, DA Shore testified credibly that Appellant’s
     attorney had been informed of the terms of the plea deal.
     Furthermore, DA Shore testified that the Commonwealth was
     going to use the statement regardless of whether Appellant
     entered into the plea, withdrew it, or appealed it. This testimony
     was corroborated by the fact that defense counsel’s only concern
     regarding the use of the statement was whether the
     Commonwealth could use Appellant’s statement in the event the
     Commonwealth withdrew the offer if the victims’ families did not
     agree with it. This [c]ourt found no reason to believe the attorney
     did not relay this information to Appellant, especially after viewing
     the totality of the evidence.

            What the evidence showed is that Appellant consulted with
     his attorney, his mother, and the mitigation specialist on April 24,
     2018. He agreed to accept the terms of the offer after discussing
     it with his counsel. In fact, it was only after counsel and Appellant
     had significant time to discuss the plea deal that counsel informed
     the Commonwealth to set up the interview for the next day.
     Notably, Appellant presented no evidence to suggest that his prior

                                 - 17 -
J-S50026-20


     defense     counsel misrepresented  the   terms   of  the
     Commonwealth's offer. Rather, Appellant withdrew any such
     allegation.

           Appellant asked his attorney to arrange this interview date
     and voluntarily provided his statement on April 25, 2018. By
     accepting the terms of the plea deal and agreeing to provide a
     truthful statement, Appellant also agreed to the Commonwealth’s
     condition that the statement could be used against him should he
     decide not to plead guilty.

           While this [c]ourt found the evidence credible that the
     defense attorney was aware of the terms of the deal and conveyed
     this to Appellant, this [c]ourt especially found the recorded
     statement from April 25, 2018 enlightening. The terms of the plea
     deal were laid out broadly by the Detective in which he stated
     [Appellant] was there because he was agreeing to plead guilty to
     third degree murder and stated the sentence was an ongoing
     discussion   between Appellant,      his   attorney, and      the
     Commonwealth. The detective further discussed that Appellant
     agreed to provide a truthful statement, including additional
     information regarding the murders.

           During the pretrial motion hearing, Detective Chief
     McDonough admitted that he “was not entirely versed on the
     specifics of what [the offer] was.” However, he credibly testified
     that he understood the offer’s terms to include “that whatever he
     told us in the room would be used against him in any future
     proceeding.” Detective Chief McDonough admitted that he did not
     communicate that exact phrase to [Appellant].

            However, this [c]ourt was able to view the eighty minute
     April 25, 2018 recorded video interview in its entirety. This [c]ourt
     found that Appellant’s actions, demeanor, and statement in the
     video were relevant to show his state of mind, and that he knew
     the rights he was waiving. The following conversation occurred
     between the detective and Appellant:

           Detective: You understand, as part of this interview,
           that if you decide to withdraw your guilty plea, or you
           file an appeal, this interview would be used against
           you?

           Appellant: Okay.

                                 - 18 -
J-S50026-20


          Detective: You understand that?

          Appellant: Correct.

          Detective: Is anyone forcing you to come here to do
          this today?

          Appellant: No.

          Detective: And you’ve spoken to [Attorney] Penglase
          as to why you’re here to do this today?

          Appellant: Correct.

          Detective: Before we go into the interview, is there
          anything you want to add or any questions?

          Appellant: No, sir.

          Detective: If at any time you want some private time
          with [Attorney] Penglase, you can go back into the
          room that is not audio recorded.

          Appellant: Okay.

          Detective: Need any water or a break, just let us know.

          Appellant: Okay.

     This [c]ourt found that Appellant appeared calm, confident, and
     comfortable as he discussed the details of the murders. Appellant
     did not express any confusion or concern. Furthermore, DA Shore
     testified that Appellant never appeared in distress or confused
     about what was occurring.

           While Appellant may not have known the specifics of the
     evidentiary rule he was waiving, he clearly knew his statement
     would be used against him. Appellant’s response makes it clear
     that he understood that his statement would be used against him
     and was clearly not surprised by the detective relaying this
     information.

          Further proof of Appellant’s understanding that his statement
     would be used against him is the conversation that occurred

                                - 19 -
J-S50026-20


      between DA Shore and Appellant in the presence of Appellant’s
      attorney. DA Shore credibly testified that on the day of the
      intended plea, DA Weintraub spoke with Appellant in the presence
      of his counsel about Appellant’s decision to not plead guilty. DA
      Weintraub specifically reminded Appellant that due to this decision
      to not plead guilty, that the Commonwealth would not withdraw
      their notice to seek the death penalty and would use his statement
      against him. At that time, DA Shore testified that Appellant
      acknowledged to DA Weintraub that by not pleading guilty, his
      statement would be introduced at trial.

             After conducting the pretrial hearing on January 14, 2019
      and the supplemental hearings on April 15 and 16, 2019; and
      reviewing the evidence and briefs presented, this [c]ourt denied
      Appellant’s Motion to Suppress his April 25, 2018 statement. The
      totality of the circumstances surrounding the plea negotiations in
      this case established that Appellant knowingly and voluntarily
      waived his rights as part of the plea agreement he reached with
      the Commonwealth. While Appellant may not have known the
      specifics of [Pa.R.E.] 410, his demeanor, actions, and statements
      demonstrate that he clearly knew his statement would be used
      against him. This [c]ourt refused to entertain Appellant’s game of
      semantics that he knew the statement could be used against him
      if he withdrew his plea, but not if he did not go through with his
      plea.

             Appellant certainly had a right to withdraw from the plea
      agreement and proceed to trial, but the Commonwealth was also
      entitled to the benefit of the bargain they negotiated and abided
      by, which included the right to use Appellant’s April 25, 2018
      statement against him at trial. The Commonwealth met its burden
      of proof in establishing that it was more than likely that Appellant
      understood his statement would be used against him if he did not
      plead guilty. Accordingly, Appellant’s motion to suppress his
      statement on this basis was properly denied.

Trial Court Opinion, 3/31/20, at 32–36 (record references omitted).

      Our standard of review in addressing a challenge to a trial court’s denial

of a motion to suppress is “limited to determining whether the factual findings

are supported by the record and whether the legal conclusions drawn from


                                  - 20 -
J-S50026-20


those facts are correct.” Commonwealth v. Bell, 871 A.2d 267, 271 (Pa.

Super. 2005) (citations omitted).          If the prosecution prevailed in the

suppression court, we consider only the evidence of the prosecution and so

much of the evidence for the defense as remains uncontradicted when read in

the context of the record as a whole. Id. “Where the record supports the

factual findings of the suppression court, we are bound by those facts and

may reverse only if the legal conclusions drawn from them are in error.” Id.

In addition, “[i]t is within the suppression court’s sole province as factfinder

to pass on the credibility of witnesses and the weight to be given their

testimony.” Commonwealth v. Elmobdy, 823 A.2d 180, 183 (Pa. Super.

2003) (citation omitted). The suppression court is also entitled “to believe all,

part or none of the evidence presented.” Commonwealth v. Benton, 655

A.2d 1030, 1032 (Pa. Super. 1995). Finally, at a suppression hearing, the

Commonwealth has the burden of “establish[ing] by a preponderance of the

evidence that the evidence was properly obtained.”         Commonwealth v.

Culp, 548 A.2d 578, 581 (Pa. Super. 1988).

      On appeal, Appellant asserts that the trial court erred when it

determined that Appellant waived his rights under Pa.R.E. 410(a)(4) because

the waiver was not knowing, voluntary, and intelligent. Appellant’s Brief at

35. Appellant specifically avers that (1) the court misapplied a totality of the

circumstances standard to determine whether Appellant waived his right

under Rule 410(a)(4), rather than considering Appellant’s subjective belief


                                  - 21 -
J-S50026-20


regarding the terms of the plea; (2) the court relied on inadmissible hearsay

evidence; (3) the court improperly considered privileged communications

between Appellant and his counsel; and, (4) the court erred in not crediting

the testimony of Appellant’s mother, Ms. Amodei, regarding the terms of the

agreement. Id. at 35–42.

       Appellant first claims that the trial court should have applied a subjective

standard, rather than a totality of the circumstances review, when determining

whether Appellant believed the prosecution could introduce his statement at

trial if he failed to plead guilty. In Commonwealth v. Burno, 154 A.3d 764

(Pa. 2017), the Pennsylvania Supreme Court, in considering whether a

statement was inadmissible under Rule 410, held that “[t]he governing

consideration regarding the admissibility of a confession is voluntariness,

which we determine based upon the totality of the circumstances.” Id. at

790.   This holding is consistent with our jurisprudence explaining that issues

of whether a waiver of Miranda rights was knowing, voluntary, and intelligent

require an examination of the totality of the circumstances.           See, e.g.,

Commonwealth v. Smith, 210 A.3d 1050, 1058 (Pa. Super. 2019) (whether

waiver of Miranda rights was knowing, voluntary, and intelligent depends

upon    the   totality   of   circumstances   surrounding    the   interrogation);

Commonwealth v. Harrell, 65 A.3d 420, 433–434 (Pa. Super. 2013) (the

test for determining the voluntariness of a confession and whether an accused




                                    - 22 -
J-S50026-20


knowingly waived his rights looks to the totality of the circumstances

surrounding the giving of the confession).

      Moreover, a determination of exactly which promises constitute the

plea bargain must be based upon the totality of the surrounding circumstances

and involves a case-by-case adjudication. Commonwealth v. Farabaugh,

136 A.3d 995, 1001–1002 (Pa. Super. 2016) (quotation omitted). It is the

court’s responsibility to determine whether an alleged term is part of the

parties’ plea agreement. Commonwealth v. Martinez, 147 A.3d 517, 533

(Pa. 2016). While an accused’s personal belief is relevant to ascertain if he

exhibited an actual subjective expectation to negotiate a plea at the time of

the subject discussion, the reasonableness of that subjective understanding

depends upon the totality of the objective circumstances. Commonwealth

v. Calloway, 459 A.2d 795, 800–801 (Pa. Super. 1978) (quotation omitted).

Thus, it was not error for the trial court to examine the totality of the

circumstances to determine whether Appellant’s waiver of his Pa.R.E. 410

rights was knowing, voluntary, and intelligent.

                  Mitigation Specialist Goodwin’s Testimony

      We addressed Appellant’s next claim that the trial court relied upon ADA

Shore’s impermissible hearsay testimony supra, and resolved that issue in the

Commonwealth’s favor. Thus, we turn to whether the trial court improperly

considered testimony by a member of Appellant’s defense team, Mr. Goodwin,

at the April 15, 2019 suppression hearing.         Appellant maintains that


                                 - 23 -
J-S50026-20


Mr. Goodwin’s testimony was protected by the attorney-client privilege and

should not have been received. A related issue is whether the trial court erred

in its credibility determination of Ms. Amodei concerning her recollection of

what Attorney Penglase conveyed to Appellant regarding the terms of the plea

deal prior to Appellant’s April 25, 2018 videotaped statement.

      The trial court found:

            Relevant to the appeal at bar, Mitigation Specialist Goodwin
      was asked to testify on the very limited issue of whether (1)
      Appellant’s mother was present for the conversation on April 24,
      2018 and (2) whether, while Appellant’s mother was present, the
      plea deal was explained to and discussed with Appellant. Neither
      of these discrete areas of questioning amounted to an improper
      breach of attorney-client privilege.

             First, this [c]ourt heard testimony from Detective Chief
      McDonough and DA Shore, both of whom testified that Appellant’s
      mother was present for the meeting on April 24, 2018.
      Furthermore, both testified to the fact that the purpose of the
      April 24, 2018 meeting was to discuss the plea deal. However,
      based on allegations in one of Appellant’s reply memoranda that
      his mother either left early or arrived late or was not present for
      all of the meeting, further testimony was required. As it was the
      Commonwealth’s burden to establish attorney-client privilege was
      waived by the presence of a third-party, this [c]ourt agreed that
      the additional testimony was necessary to determine whether the
      privilege was waived.

            Mitigation Specialist Goodwin testified that Appellant’s
      mother was present that day, and that the plea deal was explained
      to both Appellant and his mother. Based on the cumulative
      testimony of Detective Chief McDonough, DA Shore, and
      Mitigation Specialist Goodwin, this [c]ourt concluded that
      Appellant’s mother was present at the April 24, 2018 meeting. In
      light of the presence of a third party, Appellant’s mother, this
      [c]ourt found that no confidentiality existed and, therefore, no
      breach of attorney-client privilege occurred.

Trial Court Opinion, 3/31/20, at 54–55 (record references omitted).

                                 - 24 -
J-S50026-20


        “In a criminal proceeding counsel shall not be competent or permitted

to testify to confidential communications made to him by his client, nor shall

the client be compelled to disclose the same, unless in either case this

privilege is waived upon the trial by the client.” 42 Pa.C.S. § 5916. However,

if an accused made his communications to his attorney in the presence of

other     individuals,   the   communications    would     not   be   privileged.

Commonwealth v. Spanier, 132 A.3d 481, 495–496 (Pa. Super. 2016).

        Appellant contends that Ms. Amodei’s presence at the meeting between

him and members of the defense team did not vitiate the attorney-client

privilege because Ms. Amodei “was acting as an agent of [Attorney] Penglase

to facilitate representation of [Appellant]” and “her presence was essential to

provide legal advice on the plea offer, since [Appellant] has a compromised

intellect . . . and relied heavily on the advice . . . of his mother.” Appellant’s

Brief at 38–39 (footnote omitted).          Appellant further asserts that the

Commonwealth failed to establish that Amodei was present throughout the

entire meeting. Id. at 39.

        “An issue concerning whether a communication is protected by the

attorney-client privilege presents a question of law.” Spanier, 132 A.3d at

491 (quoting In re Thirty–Third Statewide Investigating Grand Jury, 86

A.3d 204, 215 (Pa. 2014)). Therefore, our standard of review is de novo.

Spanier, 132 A.3d at 491.




                                   - 25 -
J-S50026-20


      Our review of the record reveals that Ms. Amodei was present during

the April 24, 2018 discussion Appellant conducted with his counsel regarding

the Commonwealth’s plea offer. Detective Chief McDonough testified that he

escorted Appellant to the District Attorney’s Office to attend the meeting and

observed Ms. Amodei in the room with counsel and Appellant. N.T. (Pretrial

Hearing), 1/14/19, at 95-96.      Although he was not present during the

substantive conversation between Appellant and defense counsel, ADA Shore

also recalled seeing Ms. Amodei in the meeting room. Id. at 118. Notably,

at the hearing, after the Commonwealth clarified that its questions concerning

the April 24, 2018 meeting were limited to discussions occurring when

Ms. Amodei was in attendance, Mr. Goodwin testified that Ms. Amodei was

present when defense counsel discussed the terms of the Commonwealth’s

plea offer with Appellant.     N.T. (Pretrial Hearing), 4/15/19, at 15-17.

Furthermore, although Ms. Amodei maintained that she arrived late to the

meeting after counsel and Appellant were already gathered, there was no

evidence that any essential discussion concerning the plea occurred outside

her. Ms. Amodei admitted that she attended the meeting with Appellant and

counsel and that they discussed the Commonwealth’s plea offer while she was

present.   Id. at 5–6.   Accordingly, the trial court correctly found that the

record showed that Ms. Amodei was present for the substantive discussion at

the April 24, 2018 meeting.




                                  - 26 -
J-S50026-20


      Appellant nonetheless claims that even if Ms. Amodei was present during

the April 24, 2018 meeting, her presence did not waive the attorney-client

privilege because she was acting as an agent of defense counsel. Appellant

offers no legal support for this position. While the attorney-client privilege

extends to an agent of an attorney who assists in the provision of legal advice

to the client, see Commonwealth v. Noll, 662 A.2d 1123, 1126 (Pa. Super.

1995), Ms. Amodei’s presence during the discussions to support and advise

Appellant did not morph Ms. Amodei into an agent of defense counsel.

Ms. Amodei was neither an attorney nor employed by the defense team.

Appellant’s position advocating such a tenuous claim cannot is rejected.

                  Ms. Amodei’s credibility

      Appellant’s related argument is that the trial court abused its discretion

because its credibility determination of Ms. Amodei was not supported by the

record. The trial court assessed Ms. Amodei’s credibility, as follows:

            In the instant case, Ms. Amodei’s testimony was far from
      “uncontroverted,” as Appellant claims. DA Shore, Detective Chief
      McDonough, and Mitigation Specialist Goodwin all testified,
      contrary to Ms. Amodei, that she was present for the meeting on
      April 24, 2018 wherein the plea deal was discussed among
      Attorney Penglase, Mitigation Specialist Goodwin, Appellant, and
      Ms. Amodei.

             Furthermore, both DA Shore and Detective Chief
      McDonough also testified that everyone’s understanding was
      always that the statement could be used against Appellant if he
      did not follow through with the plea. The video of the interview
      clearly demonstrated that Appellant understood that the
      statement would be used against him, which he affirmed at the
      beginning of the interview. When asked if he had consulted with
      counsel regarding this specifically, Appellant again responded in

                                  - 27 -
J-S50026-20


      the affirmative. The only way this statement would not be used
      against him, were if the victims’ families were not in agreement
      with the plea negotiation.

            Ms. Amodei also testified regarding the conversations that
      took place on April 24, 2018. Ms. Amodei recalled that they were
      there to discuss the plea agreement. Ms. Amodei claimed that
      she came into the meeting late, but that she was still present
      during the discussion of a potential plea deal. She recalled that
      Appellant needed to make a truthful statement, that the term 59
      years was used, and that Appellant would need to accept
      responsibility without saying he was forced by DiNardo.

            Contrary to the testimony of all the other witnesses,
      Ms. Amodei next testified that if Appellant failed to provide a
      statement, there would be no deal, “and that if he made the
      statement and decided not to take a deal, if one was offered, that
      it wouldn’t be used for anything else.” In the May 13, 2019
      Findings of Facts and Conclusions of Law, this [c]ourt found that
      the testimony of Ms. Amodei is entirely inconsistent with the
      other, credible testimony presented in this case. Ms. Amodei’s
      testimony regarding the use of the statement was directly
      contradicted by DA Shore’s testimony that he and Attorney
      Penglase specifically discussed that the statement would be used
      against him. Appellant acknowledged this in the presence of his
      counsel during the April 25, 2018 interview.

             Therefore, to the extent that Ms. Amodei’s testimony was
      inconsistent with and contradicted by the other credible evidence
      in this case, this [c]ourt did not credit her testimony. Being in the
      best position to determine the credibility of the witnesses, the
      appellate court should not overrule this [c]ourt’s findings at the
      pre-trial hearings.

Trial Court Opinion, 3/31/20, at 55–56 (record references omitted).

      “It is within the suppression court’s sole province as factfinder to pass

on the credibility of witnesses and the weight to be given to their testimony.

The suppression court is free to believe all, some or none of the evidence

presented at the suppression hearing.” Commonwealth v. Byrd, 185 A.3d


                                  - 28 -
J-S50026-20


1015, 1019 (Pa. Super. 2018) (quoting Elmobdy, 823 A.2d at 183). “Where

the testimony and other evidence supports the suppression court’s findings of

fact, we are bound by them and may reverse only if the court erred in reaching

its legal conclusions based upon the facts.” Commonwealth v. Fudge, 213

A.3d 321, 326 (Pa. Super. 2019) (internal quotation and quotation marks

omitted).   “This Court will not disturb a suppression court’s credibility

determination absent a clear and manifest error.” Id.

      On appeal, Appellant contests the trial court’s characterization of

Ms. Amodei’s testimony as contradicted by other competent credible evidence

because the other evidence referred to by the trial court was ADA Shore’s

alleged inadmissible hearsay testimony. Appellant’s Brief at 41. Appellant

also asserts that the trial court did not adequately explain why it discounted

Ms. Amodei’s testimony regarding her recollection of the April 24, 2018

meeting.

      Neither position has merit. First, we have already decided that ADA

Shore’s testimony was properly admitted. Second, the trial court explained

its credibility determination in its May 13, 2019 Findings of Fact and

Conclusions of Law, to wit:

      The [c]ourt finds that the testimony provided by Ms. Amodei is
      not consistent with the other credible evidence presented in the
      case. Ms. Amodei’s testimony regarding the statement’s use is
      contradicted by Mr. Shore’s testimony that he and Mr. Penglase
      specifically discussed that it would be used against him
      [Appellant] acknowledged this in the presence of his counsel,
      during the recorded interview that took place the following day.
      To the extent Ms. Amodei’s testimony is inconsistent with and

                                 - 29 -
J-S50026-20


      contradicted by the other credible evidence in this case, the
      [c]ourt does not credit her testimony.

Findings of Fact and Conclusions of Law, 5/13/19, at 5 (record reference

omitted). The trial court expanded upon this rationale in its Pa.R.A.P. 1925(a)

opinion as recited above. As we do not discern a clear and manifest error, we

will not disturb the trial court’s credibility determination of the suppression

witness. Fudge, 213 A.3d at 326.

      In summation, the trial court properly concluded, under a totality of the

circumstances, that Appellant waived his rights under Pa.R.E. 410(a)(4) as

part of his plea negotiations with the Commonwealth and agreed and

understood that his recorded confession given on April 25, 2018 would be

used against him at trial if Appellant withdrew from the plea agreement. The

trial court’s findings were supported by record evidence and the applicable law

and it did not err in denying Appellant’s motion to suppress his statement

under Pa.R.E. 410(a)(4).

                        Miranda Rights

      Appellant urges in his fifth issue that his April 25, 2018 statement should

have been suppressed because it was “involuntarily, unknowingly, and

unintelligently and was given in the absence of Miranda warnings . . . .”

Appellant’s Brief at 42.   The trial court explained why Miranda was not

violated in the context of Appellant’s April 25, 2018 videotaped statement:

            At issue in this appeal is whether Miranda warnings need to
      be provided to a defendant already incarcerated, voluntarily
      seeking the interview with the police, and who has counsel present

                                  - 30 -
J-S50026-20


     for the entire duration of the interview. This is an issue of first
     impression for this Commonwealth. However, the Massachusetts
     Supreme Court has addressed a similar issue. See Commonwealth
     v. Simon, 923 N.E.2d 58 (Ma. 2010).

           In Simon, the defendant was aware the police wanted to
     speak to him regarding a shooting. Id. at 66. The defendant had
     an opportunity to consult with counsel before the police questioned
     him. Id. It was determined that at the time he was questioned, it
     was a custodial interrogation but Miranda warnings were not
     needed because “the presence of an attorney during questioning,
     when combined with the opportunity to consult with the attorney
     beforehand, substitutes adequately for Miranda warnings.” Simon
     at 67. This [c]ourt finds this reasoning persuasive and consistent
     with the holding of Miranda itself.

           Although [Appellant] was in custody and not provided
     Miranda warnings prior to the April 25, 2018 interview, no such
     warnings were required. Appellant was represented by counsel at
     the time he volunteered to talk to the Bucks County Detectives,
     and his counsel was physically present the entire time the police
     were with Appellant. The presence of counsel next to Appellant
     throughout the duration of the interview served to adequately
     protect the Appellant’s right against self-incrimination.

           Appellant was informed that he could consult with his
     attorney as needed throughout the interview and that a private
     room would be provided to him. However, the most significant
     fact as to why this statement does not need to be suppressed is
     that Appellant agreed to give this interview pursuant to a plea
     agreement. He had ample opportunity to discuss the interview
     and its implications when he met with his attorney on April 24,
     2018. After the lengthy conversation with his attorney on April
     24, 2018, Appellant had a full day to contemplate his choice. This
     [c]ourt found that Appellant knew what he was doing when he
     requested the meeting with the detectives on April 25, 2018.

           The facts in this case are not the type of situation the
     Miranda Court contemplated when it required police to inform a
     suspect of his rights prior to a custodial interrogation. On the
     contrary, Miranda determined that the presence of counsel during
     a custodial interrogation would adequately protect a defendant’s
     rights. Miranda, [384] U.S. at 466. Additionally, it is important
     to emphasize that Appellant volunteered his statement on April

                                - 31 -
J-S50026-20


      25, 2018 as a condition to the plea agreement that would save
      him from a potential sentence of death. As the Pennsylvania
      Supreme Court has determined, Miranda is not necessary when
      statements are provided voluntarily. [Commonwealth v. Baez,
      720 A.2d 711, 720 (Pa. 1998)].

Trial Court Opinion, 3/31/30, at 37–39.

      The trial court also concluded that Appellant’s confession was voluntary:

            Furthermore, when this [c]ourt viewed the totality of the
      circumstances, there was no evidence to suggest that Appellant’s
      statement      was    made    involuntarily,   unknowingly,    or
      unintelligently.   Again, Appellant had agreed to provide the
      interview after he consulted with his counsel and mother in order
      to secure the plea deal. At the beginning of the interview,
      [Appellant] acknowledged that no one forced him to give the
      interview. The recording itself demonstrates that the tone of the
      interview was conversational and that no force or coercion was
      used by the interviewing detective or any other law enforcement
      present during the interview.

             This [c]ourt found that Appellant’s statement made on
      April 25, 2018 was voluntarily and knowingly given, and
      Appellant’s right against self-incrimination was adequately
      protected by the consultation with and presence of his counsel.
      Appellant’s motion to suppress his statement on this basis was
      properly denied.

Trial Court Opinion, 3/31/30, at 38–39.

      Appellant avers that the trial court erred in concluding a recitation of

Appellant’s Miranda rights was rendered unnecessary by the presence of

counsel. While Appellant acknowledges that the Miranda-guaranteed right

to counsel was satisfied by his attorney’s presence, he maintains that his right




                                  - 32 -
J-S50026-20


to remain silent was not similarly protected. Appellant’s Brief at 48.6 We

reiterate that our standard of review of a trial court’s ruling on suppression

motions is limited to determining whether the factual findings are supported

by the record and whether the legal conclusions drawn from those facts are

correct. Bell, 871 A.2d at 271.

       The Fifth Amendment to the United States Constitution provides that

“[n]o person . . . shall be compelled in any criminal case to be a witness

against himself.” U.S. Const. amend. V. To ensure the protection of that

right, the Supreme Court held in Miranda that any person “questioned by law

enforcement officers after being ‘taken into custody or otherwise deprived of

his freedom of action in any significant way’ must first ‘be warned that he has

a right to remain silent, that any statement he does make may be used against

him, and that he has a right to the presence of an attorney, either retained or

appointed.’” Stansbury v. California, 511 U.S. 318, 322 (1994) (quoting



____________________________________________


6 Appellant additionally argues that the trial court incorrectly suggested that
Appellant was not in custody at the time of the videotaped statement. This
statement is unsupported. See Findings of Fact and Conclusions of Law,
5/13/19, at 6 (“On April 25, 2018 . . . [Appellant] was in custody . . . .”); see
also Trial Court Opinion, 3/31/20, at 38 (“Although [Appellant] was in custody
and not provided Miranda warnings on April 25, 2018, no such warnings were
required.”).

      Appellant also rehashes his complaint about ADA Shore’s inadmissible
hearsay and the trial court’s unfavorable credibility determination of
Ms. Amodei in the context of the trial court’s reliance and rejection of these
witnesses’ statements when rendering his decision on the Miranda issue.
These contentions do not merit further discussion.

                                       - 33 -
J-S50026-20


Miranda, 384 U.S. at 444). Miranda thus prohibits the use of statements

that are the product of police coercion as evidence against an accused. Moran

v. Burbine, 475 U.S. 412, 421 (1986).

      With the precepts of Miranda in mind, we examine whether the

presence of Appellant’s counsel abrogated the Miranda requirements. As the

trial court observed, there is no Pennsylvania precedent addressing this issue;

however, we find guidance in the language of the Miranda Court wherein it

observed that “[t]he prosecution may not use statements, whether

exculpatory or inculpatory, stemming from custodial interrogation of the

defendant unless it demonstrates the use of procedural safeguards

effective to secure the privilege against self-incrimination.” 384 U.S.

at 444 (emphasis added). “As for the procedural safeguards to be employed,

unless other fully effective means are devised to inform accused persons of

their right of silence and to assure a continuous opportunity to exercise it,” a

person must be warned that he has a right to remain silent, that if he does

make a statement it may be used as evidence against him, and that he has a

right to the presence of an attorney. Id. Pertinent to the issue at hand, the

Supreme Court explained that “[t]he presence of counsel, in all the cases

before us today, would be the adequate protective device necessary to make

the process of police interrogation conform to the dictates of the privilege. His

presence would insure that statements made in the government-established

atmosphere are not the product of compulsion.” Id. at 466.


                                  - 34 -
J-S50026-20


      Based upon this language, we agree with the trial court that the

presence of Appellant’s attorney throughout the April 25, 2018 interview,

when combined with the opportunity to consult with the attorney throughout

the interview, substituted adequately for Miranda warnings. The Miranda

Court itself recognized that the warnings are not the only permissible way to

protect a suspect’s right against self-incrimination in a custodial setting and

that the presence of an attorney would constitute adequate protection to

ensure that the police interrogation conformed “to the dictates of the

privilege.” Miranda, 384 U.S. at 444, 466. As a matter of simple logic, if

Miranda warnings are meant to protect a defendant until he can consult

counsel, see Minnick v. Mississippi, 498 U.S. 146, 150 (1990), they are not

necessary when counsel is present.     Furthermore, the presence of counsel

assures that all the dictates of Miranda, including the right to remain silent,

are satisfied. Miranda, 384 U.S. at 466 (attorney’s presence would “insure

that statements made in the government-established atmosphere are not the

product of compulsion”).     Therefore, Appellant’s Miranda rights were not

violated in this instance.

      Appellant also claims that his confession to his role in the murders was

not knowing, voluntary, and intelligent. Appellant’s Brief at 45.    Appellant

challenges the voluntariness of the confession because it was required before

the Commonwealth would extend a plea offer. Id. Appellant also insists again




                                  - 35 -
J-S50026-20


that it was his understanding the statement would not be used against him if

he decided not to proceed with plea. Id. at 45–46.

      Individuals can give up their Miranda rights through a knowing,

intelligent, and voluntary waiver. Miranda, 384 U.S. at 444. To make such

a determination, two factors must be shown: (i) first, the relinquishment of

the right must be voluntary in the sense that it was the product of a free and

deliberate choice and not intimidation, coercion, or deception; “(ii) second,

the waiver must have been made with a full awareness of both the nature of

the right being abandoned and the consequences of the decision to abandon

it.” Moran, 475 U.S. at 421. “The voluntariness of a confession is determined

from a review of the totality of the circumstances surrounding the confession.”

Commonwealth v. Yandamuri, 159 A.3d 503, 525 (Pa. 2017) (citation

omitted).

      We disagree that the fact that Appellant was required to make a

confession to reap the benefits of the plea deal stripped the statement of its

voluntariness. Appellant agreed to provide the interview after consultation

with his counsel and his mother, thus voluntarily sacrificing his right to remain

silent in order to secure the beneficial plea offer. He specifically acknowledged

at the start of the interview that no one had forced him to give the interview.

Moreover, counsel was present throughout the interview, which further

ensured     against   any   coercive     influences.   See   Commonwealth     v.

Cunningham, 370 A.2d 1172, 1176 (Pa. 1977) (holding that interview was


                                       - 36 -
J-S50026-20


not involuntary and noting that “[m]ost significant is the fact that counsel was

present and was available to detect and describe even the most subtle

coercive and suggestive influences if they in fact had existed”). Therefore,

the trial court did not err in concluding, under the totality of circumstances,

that Appellant’s confession was knowing, intelligent, and voluntary.

                   Best Evidence and Parol Evidence Rules

      Appellant’s final assault on the admissibility of the April 25, 2018

videotaped statement invokes the best evidence and parol evidence rules. We

apply the following standard and scope of review when reviewing a challenge

to a trial court's evidentiary rulings.

            When we review a trial court ruling on admission of evidence,
      we must acknowledge that decisions on admissibility are within the
      sound discretion of the trial court and will not be overturned absent
      an abuse of discretion or misapplication of law. In addition, for a
      ruling on evidence to constitute reversible error, it must have been
      harmful or prejudicial to the complaining party.

             An abuse of discretion is not merely an error of judgment,
      but if in reaching a conclusion the law is overridden or misapplied,
      or the judgment exercised is manifestly unreasonable, or the result
      of partiality, prejudice, bias or ill-will, as shown by the evidence or
      the record, discretion is abused.

Commonwealth v. Talley, 236 A.3d 42, 55 (Pa. Super. 2020) (quotation

omitted).

      As for the admissibility of the videotape under the best evidence rule,

Appellant avers that the early portions of the interview establish that the

videotape could be used only if Appellant withdrew his plea or filed an appeal.

Appellant continues, “Neither event occurred.       If the videotape accurately

                                    - 37 -
J-S50026-20


reflects the understanding of the parties, the best evidence rule precludes its

admission.” Appellant’s Brief at 53.

      The trial court addressed the best evidence argument, as follows:

            In the instant case, Appellant’s argument is illogical. In his
      Concise Statement, Appellant claims that the “lower court erred
      in denying [Appellant’s] Motion to Suppress his April 25, 2018
      statement based on the Best Evidence Rule and Parole Evidence
      Rule.”

            However, at the suppression hearing and in briefs, Appellant
      argued that this [c]ourt should not have been allowed to hear the
      testimony of DA Shore or Mitigation Specialist Goodwin regarding
      Appellant’s understanding of the plea deal. Rather, the [c]ourt
      should have been limited to only the videotape itself under the
      best evidence rule. Therefore, this [c]ourt is unable to conceive
      how it could have suppressed the April 25, 2018 interview at
      Appellant’s request while Appellant simultaneously claimed the
      video was the “best evidence.”

             Another error in this argument is that the videotape is not
      necessarily the best evidence.      There was a written plea
      agreement, albeit on a sticky note, detailing the known terms of
      the plea. Therefore, the best evidence in this case would more
      appropriately be the written form of the agreement rather than
      the snippet of the video in which the detectives and Appellant
      briefly discussed some of the terms of the plea agreement.

            Even if the video is the best evidence, Appellant was notified
      within the first few minutes of the video that the interview would
      be used against him in the event he did not accept the plea deal
      and instead decided to go to trial. Appellant stated that he
      understood, did not ask any questions or for clarification regarding
      the plea, or to speak privately with his attorney who was seated
      right next to him.

                                    * * *

            Furthermore, Appellant’s singular supporting citation for the
      best evidence rule was [Commonwealth v.] Lewis, [623 A.2d 355,
      357 (Pa. Super. 1993)] and the situation here is clearly
      distinguishable. In Lewis, the video was not introduced into

                                  - 38 -
J-S50026-20


      evidence, but the court allowed testimony about what would have
      been on the video to establish a material fact - that the appellant
      had shoplifted. In the instant case, both the written details of the
      plea agreement and the full video wherein the detectives discuss
      some of the terms of the plea deal were admitted into evidence.
      The contextual testimony from DA Shore and Mitigation Specialist
      Goodwin served only to establish that Appellant had the
      opportunity to discuss the plea with his family and attorneys
      before he decided to go through with the plea, and thus scheduled
      the proffer.

            Therefore, this [c]ourt found that the application of the Best
      Evidence Rule to the video was irrelevant. Appellant knew that a
      truthful statement was a prerequisite of the plea, he asked his
      attorney to schedule the proffer, he was told and agreed that it
      could be used against him if he did not go through with the plea
      deal, and his counsel was by his side throughout the entire
      interview.

Trial Court Opinion, 3/31/20, at 42–43 (record references omitted)

      The best evidence rule is set forth in Pa.R.E. 1002 and provides, in

relevant part: “An original writing, recording, or photograph is required in

order to prove its content” unless otherwise provided by law.” Pa.R.E. 1002.

The rule applies when the contents of recorded evidence are at issue.

Commonwealth v. Lewis, 623 A.2d 355, 358 (Pa. Super. 1993) (internal

quotations and citations omitted).

      Like the trial court, we are somewhat confounded by Appellant’s

argument advocating both for and against the videotaped statement as the

best evidence. Nevertheless, we construe Appellant’s position as asserting

that the beginning portion of the videotaped statement concerning Appellant’s

understanding of the plea deal and specifically, the circumstances under which

the statement could be used against him, is the best evidence of the terms of

                                  - 39 -
J-S50026-20


the plea and outside testimony regarding the plea was not admissible.

Therefore, Appellant urges that because the trial court erroneously considered

the testimony of ADA Shore and Mr. Goodwin as to Appellant’s belief regarding

potential use of the statement, the substance of the videotaped statement,

i.e., the confession, should be suppressed.

      We reject Appellant’s best evidence argument because it is grounded in

the faulty legal premise that the holding in Lewis precluded ADA Shore’s and

Mr. Goodwin’s testimony. In Lewis, the defendant was arrested after he and

a companion attempted to steal a Walkman from a Sears Department store.

A store security guard, who observed their actions, apprehended the two as

they left the store. 623 A.2d at 356–357. At trial, and over the defendant’s

objection, the responding police officer testified regarding his observations of

the defendant as recorded on a store security camera. The actual recording,

however, was not presented as evidence. Id.

      On appeal, a panel of this Court held the officer’s testimony, absent

introduction of the video itself, violated the best evidence rule. Lewis,

623 A.2d at 359. Conversely, herein, the best evidence rule does not prevent

a witness from testifying to the contents of the videotape because the

videotape itself was admitted into evidence. Accordingly, we discern no abuse

of discretion in the admission of ADA Shore’s and Mr. Goodwin’s testimony

explaining the contours of the plea agreement.




                                  - 40 -
J-S50026-20


      Nor do we credit Appellant’s argument that the parol evidence rule

precluded extrinsic evidence concerning the specifics of the plea deal.

Generally, the parol evidence rule bars evidence of an oral agreement where

the parties have deliberately placed their entire agreement in writing, and that

writing represents the parties’ entire contract.    Toy v. Metropolitan Life

Insurance Co., 928 A.2d 186, 204 (Pa. 2007).

      The trial court determined that the parol evidence rule did not bar

extrinsic evidence concerning the plea deal:

            Appellant claims that the recording of the April 25, 2018
      interview is a writing for purposes of the Parole Evidence Rule
      “since the content of the Proffer were transcribed to transcript.”
      However, no transcript of the video was ever prepared. Appellant’s
      argument would be more compelling if he claimed that the sticky
      note plea deal barred the entry of the video and corresponding
      testimony, but one glance at the sticky note makes it clear that it
      was not the entirety of the agreement between the parties.

            Both the sticky note and the discussion of the plea deal on
      video were incomplete versions of the plea agreement. This
      [c]ourt heard reliable testimony from DA Shore and defense team
      member Mitigation Specialist Goodwin that there was a plea deal
      to which the parties had agreed, the deal had been communicated
      to Appellant in the presence of his attorneys and mother, and that
      Appellant had agreed to the plea, thus necessitating the need for
      the April 25, 2018 interview. Therefore, this [c]ourt found that the
      Parole Evidence Rule did not necessitate the exclusion of the video
      or the testimony regarding the context of the video.

Trial Court Opinion, 3/31/20, at 44–45 (record references omitted).

      In his brief, Appellant contends that “[t]he confession of April 25, 2018

is a writing for purposes of the parol evidence rule, since it was reduced to a

transcript.”   Appellant’s Brief at 55.    This representation is belied by the


                                  - 41 -
J-S50026-20


record. A transcript of the April 25, 2018 interview was not included in the

record certified to us on appeal nor does the docket indicate that a transcript

was either requested or lodged. Furthermore, the trial court stated that there

was not a written transcript of the videotaped statement. See Trial Court

Opinion, 3/31/20, at 44 (“no transcript of the video was ever prepared.”).

Appellant does not refute the trial court’s finding in this regard.

      Appellant also argues that “[i]f the Commonwealth believes that the

videotape does not accurately reflect the parties’ intent, as is suggested, [it

is] arguing that parol evidence should be admissible to reflect the intent of

the parties. In such instances the best evidence rule precludes its admission

. . . .” Appellant’s Brief at 55–56 (record references and internal quotations

omitted). As we previously determined the best evidence rule did not operate

to preclude ADA Shore’s and Mr. Goodwin’s testimony, there is no merit to

this aspect of Appellant’s argument.

      Finally regarding the admissibility of the videotape, Appellant asserts

that “if the Commonwealth argues that there was no agreement on the

circumstances of when the videotape could be used at trial, they are then

conceding that the interview was simply plea negotiations, which renders the

videotape inadmissible under Pa.R.E 410(a)(4). . . .” Appellant’s Brief at 56.

Since the Commonwealth’s position clearly is that there was an agreement in

place concerning the videotape’s admissibility at trial and Appellant agreed to

its use, i.e., a stance directly opposite to that now propounded by Appellant,


                                   - 42 -
J-S50026-20


no discussion of this parol evidence preclusion theory is warranted.

Accordingly, for all the above reasons, the trial court did not abuse its

discretion in admitting ADA Shore’s and Mr. Goodwin’s testimony concerning

the circumstances surrounding the April 25, 2018 statement under the best

evidence and parol evidence jurisprudence.

                         Motion in Limine

      In his seventh issue, Appellant contests the trial court’s partial denial of

his motion in limine to redact certain portions of Appellant’s July 13, 2017

interview with the Bucks County Detectives. Appellant explained that the

motion:

      sought to redact evidence that was irrelevant, premised on
      hearsay, highly prejudicial, and referenced polygraphs and plea
      bargains. There were direct and indirect accusations of lying, and
      questioning by the detectives comparable to a prosecutor offering
      their opinion on the truth or falsity of evidence offered by a
      criminal defendant. It also contains [Appellant’s] extra-judicial
      statements in partial response to this interrogation. This evidence
      was impermissible, inflammatory, irrelevant and prejudicial to the
      defense during trial.

Appellant’s Brief at 56–57 (record references omitted). The trial court denied

the bulk of Appellant’s motion in limine, reasoning:

            In the instant case, on December 31, 2018, Appellant filed
      a motion in limine to redact the July 13, 2017 statement.
      Appellant claimed that the entirety of the videotape was
      “impermissibly inflammatory and prejudicial to the defendant.” In
      the alternative of suppressing the entire statement, Appellant
      asked this [c]ourt to redact portions of the recorded statement.

            Appellant argued that some of the evidence should be
      excluded pursuant to Pennsylvania Rule of Evidence 402 on the
      grounds of prejudice, confusion, or waste of time. Specifically,

                                   - 43 -
J-S50026-20


     Appellant objected to the portions of the videotape wherein the
     detectives’ statements and questions amounted to “direct and
     indirect accusations of lying” and were “based on or prefaced with
     hearsay from alleged witnesses, unnamed sources and Co-
     defendant Cosmo DiNardo himself.” Finally, Appellant claimed he
     was so “worn down by the time the Detectives asked the same
     questions for the third, fourth and fifth time with no intention of
     backing off unless and until [Appellant] confessed to the murder
     of Dean [Finocchiaro].” Id.

            However, the record does not support Appellant’s argument.
     Firstly, the recorded interview was highly relevant to proving
     Appellant’s involvement in the murders. The question, then, is
     whether the statements made by the detectives, offered not for
     their truth but rather as an investigative tool, were unfairly
     prejudicial. The issue, in other words, is whether the detectives[’]
     statements regarding evidence disclosed by DiNardo tend to
     suggest that the jury make their decision on an improper basis or
     serve to divert the jury’s attention away from its duty of weighing
     the evidence impartially. Pa.R.E. 403 Comment. This [c]ourt
     found that the detectives[’] statements, used as an investigative
     tool, were not unfairly prejudicial.

           For example, Appellant’s first redaction request was as
     follows:

              Detectives: When did Cosmo [DiNardo] give you the
              guns?

                    Appellant: He didn’t give me no guns.

              Detectives: When you guys were at the farm, he didn’t
              give you no guns? He didn’t ask you to hold anything
              for him?

                    Appellant: No.

           Appellant argued that this portion of the video should be
     redacted on the grounds that it was “hearsay since this
     information came from Cosmo DiNardo.”

           However, this portion of the recorded interview was not
     published to the jury to assert the truth of the matter that DiNardo
     gave him the guns. Rather, it was published to the jury as part

                                 - 44 -
J-S50026-20


     of the totality of the statement to show the nature of the interview
     and the demeanor of both Appellant and the detectives.
     Furthermore, it served to explain the detectives’ conduct
     throughout the investigation.         Based on their continued
     questioning, the detectives were able to discern that Appellant
     was changing his story and, therefore, lying.

            In rendering the May 13, 2019 Findings of Facts and
     Conclusions of Law, this [c]ourt concluded that Appellant had no
     basis to assert that his statements were not freely and voluntarily
     given or extracted by any sort of threats or violence. Appellant
     voluntarily engaged with the detectives and waived his right to
     the assistance of counsel. Furthermore, the factual findings of the
     record support the statements made by the detectives while
     questioning Appellant on July 13, 2017. The probative value of
     the video, in its entirety, was not outweighed by the potential for
     prejudice against Appellant, with the exception of the portions
     mentioning polygraphs or plea bargains which were redacted by
     agreement between the parties. Finally, the parties also provided
     proposed cautionary/curative instructions and agreed upon the
     final instructions given to the jurors.

Trial Court Opinion, 3/31/20, at 47–49 (record references omitted).

     In reviewing the grant or denial of a motion in limine, this Court applies

an abuse of discretion standard of review. Commonwealth v. Stokes, 78

A.3d 644, 654 (Pa. Super. 2013) (quotation omitted). “An abuse of discretion

will not be found based on a mere error of judgment, but rather exists where

the court has reached a conclusion which overrides or misapplies the law, or

where the judgment exercised is manifestly unreasonable, or the result of

partiality, prejudice, bias or ill-will.” Commonwealth v. Alicia, 92 A.3d 753,

760 (Pa. 2014) (quotation omitted).

     Appellant does not identify the specific portions of the interview which

he claims should have been redacted. Rather he proposes three reasons to


                                 - 45 -
J-S50026-20


support redaction of the statement:         1) a number of the comments and

questions the detectives posed to Appellant were based on hearsay from

unnamed sources and DiNardo; 2) many of Appellant’s statements were

inadmissible because they were made when he was “overwhelmed,

exhausted, and when his capacity for self-determination was critically

impaired”; and, 3) “the direct and indirect accusations of lying made by the

detectives . . . should be excluded since the probative value is outweighed by

the danger of unfair prejudice.” Appellant’s Brief at 58–60.

      Regarding    Appellant’s   position    that     the    detectives   referenced

inadmissible hearsay during the July 13, 2017 interview, particularly the

information provided to them by DiNardo, we conclude that those questions

and comments were not admitted for the truth of the matter asserted; rather,

they explained the course of conduct undertaken by the detectives in their

efforts to encourage Appellant to reveal the location of the murder weapons.

“Such statements are not hearsay.” Commonwealth v. Hardy, 918 A.2d

766, 777 (Pa. Super. 2007) (citation omitted); see also Commonwealth v.

Manivannan,       186   A.3d   472,   482–483       (Pa.    Super.   2018)   (quoting

Commonwealth v. Dent, 837 A.2d 571, 579 (Pa. Super. 2003)) (“It is, of

course, well established that certain out-of-court statements offered to explain

a course of police conduct are admissible. Such statements do not constitute

hearsay since they are not offered for the truth of the matters asserted;

rather, they are offered merely to show the information upon which police


                                  - 46 -
J-S50026-20


acted.”).   Additionally, when Appellant lodged a hearsay objection to the

July 13, 2017 statement at trial, the trial court, with Appellant’s consent, gave

the following curative instruction:

            All right. A moment ago, ladies and gentlemen, there was
      an objection by the defense regarding a statement by the
      interviewing detectives essentially that Cosmo DiNardo said this.
      As you’ll note, I overruled that objection and allowed that
      information to be presented.

            I’m sure you have heard the term hearsay, which in a broad
      sense is essentially any statement that’s not made here in this
      courtroom and is being utilized and presented to you, but there are
      many exceptions to that.

             Here I have determined that you can hear those statements
      from the detectives not for the truth that that is necessarily what
      Cosmo DiNardo said, but to have it presented as essentially an
      investigative tool that the detective is utilizing in an attempt to try
      to elicit information.

            That is the reason that information is allowed to be presented
      to you and that I have ruled that it can come in in that fashion.

N.T. (Trial), 11/8/19, at 14–15.

      In light of the court’s instruction, which jurors are presumed to follow,

it is reasonable to assume that the jurors did not consider the objected-to

portion of the detectives’ questioning for the truth of the matter asserted.

Accordingly, the trial court did not err in failing to redact the portions of the

July 13, 2017 statement that Appellant challenges as hearsay.

      Appellant further asserts that some of the questioning occurred after he

was exhausted from the four-hour interview.         Appellant does not pinpoint

when exhaustion set in, nor does he identify any particular statement that


                                   - 47 -
J-S50026-20


indicates his weariness. In any event, we do not credit Appellant’s position

that his mental state, in this instance, required a redaction.

      Generally speaking, “voluntary extrajudicial statements made by a

defendant may be used against a defendant even though they contain no

admission of guilt.” Commonwealth v. Simmons, 662 A.2d 621, 635 (Pa.

1995).    Moreover, while Pa.R.E 403 empowers courts to “exclude relevant

evidence if its probative value is outweighed by . . ., unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time . . .”, the

probative value of the July 13, 2017 videotaped statement in this matter

outweighed any prejudicial effect.

             [W]hen a person has committed a crime, and knows that he
      is wanted for it, any attempt by that person to . . . give false
      statements . . . may be admissible as evidence of consciousness of
      guilt, and may, along with other evidence in the case, form a basis
      from which guilt may be inferred.

Commonwealth v. Pestinikas, 617 A.2d 1339, 1347–1348 (Pa. Super.

1992); see also Commonwealth v. Flamer, 53 A.3d 82, 88 (Pa. Super.

2012) (the highly probative nature of defendant’s consciousness of guilt

clearly   outweighs   any   undue    prejudice   arising   from   its   admission);

Commonwealth v. Chapman, 136 A.3d 126, 128 (Pa. 2016) (defendant’s

lies to police during their investigation evidenced his consciousness of his

guilt). Thus, the trial court did not abuse its discretion in denying the motion

in limine to Appellant’s statements allegedly made when his mental capacities

were compromised by alleged exhaustion.


                                    - 48 -
J-S50026-20


      We turn now to the impact of the moments in the detectives’ interview

with Appellant wherein they accused Appellant, directly or indirectly, of lying.

We have held that instances where police accused a suspect of lying are

subject to redaction because “their statements were akin to a prosecutor

offering his or her opinion of the truth or falsity of the evidence presented by

a   criminal   defendant,   and   such   opinions   are   inadmissible   at   trial.”

Commonwealth v. Kitchen, 730 A.2d 513, 521–522 (Pa. Super. 1999)

(citing Commonwealth v. Henry, 706 A.2d 313 (Pa. 1997)). Thus, we agree

with Appellant that the trial court abused its discretion by failing to redact the

portions of the July 13, 2017 statement wherein the detectives declared that

Appellant was untruthful.

      That being said, the admission of the detectives’ accusatory statements

was harmless error. An error is harmless if it could not have contributed to

the verdict. Commonwealth v. Wright, 961 A.2d 119, 143 (Pa. 2008). The

Commonwealth bears the burden of establishing the harmlessness of the

error. Commonwealth v. Green, 76 A.3d 575, 582 (Pa. Super. 2013).

      This burden is satisfied when the Commonwealth is able to show
      that: (1) the error did not prejudice the defendant or the prejudice
      was de minimis; or (2) the erroneously admitted evidence was
      merely cumulative of other untainted evidence which was
      substantially similar to the erroneously admitted evidence; or (3)
      the properly admitted and uncontradicted evidence of guilt was so
      overwhelming and the prejudicial [e]ffect of the error so
      insignificant by comparison that the error could not have
      contributed to the verdict.




                                   - 49 -
J-S50026-20


Id. (quoting Commonwealth v. Laich, 777 A.2d 1057, 1062–1063 (Pa.

2001) (internal citations omitted)).

      On April 25, 2018, nine months after Appellant was interviewed on

July 13, 2017, he gave a recorded statement as a condition of his plea

agreement with the Commonwealth. Prior to describing the specifics of the

crimes, Appellant represented that he would be truthful and would correct any

misstatements made in his prior interview.          Appellant then provided a

confession regarding his role in the murders and cover-up, admitting that he

shot Finocchiaro. Therefore, to the extent the jury impermissibly heard the

detectives accuse Appellant of lying during July 13, 2017 interview, the fact

that Appellant had been untruthful was corroborated by his own admission in

the April 25, 2018 statement played to the jury. Additionally, the evidence of

Appellant’s guilt, particularly his confession, was overwhelming. Accordingly,

any error resulting from the admission into evidence of the detectives’

unredacted accusations of untruthfulness on July 13, 2017, did not contribute

to the jury’s verdict and was harmless.

                  Preclusion of Expert Testimony

      Appellant eighth claim is of evidentiary error in the trial court’s denial of

his request to present expert testimony regarding Appellant’s intelligence

quotient score (“I.Q.”) during trial. Appellant’s Brief at 61. The trial court

disallowed the testimony, reasoning:

            In all cases, a defendant is required by the Pennsylvania
      Rules of Criminal Procedure to comply with motions filed by the

                                   - 50 -
J-S50026-20


     Commonwealth for pretrial discovery. Pa.R.Crim.P. 573(C)(1).
     This includes the “results or reports of physical or mental
     examinations, and of scientific tests or experiments made in
     connection with the particular case.” Pa.R.Crim.P. 573(C)(1)(a).
     Furthermore, if a defendant intends to call an expert witness, there
     is a continuing duty to disclose the intent to call the expert and any
     evidence or report to which the expert may testify:

           (2) If an expert whom the defendant intends to call in
           any proceeding has not prepared a report of
           examination or tests, the court, upon motion, may
           order that the expert prepare and the defendant
           disclose a report stating the subject matter on which
           the expert is expected to testify; the substance of the
           facts to which the expert is expected to testify; and a
           summary of the expert’s opinions and the grounds for
           each opinion.

     Pa.R.Crim.P. 573(C)(2).

            The remedy for either party failing to comply with this rule
     is to (1) order such party to permit discovery or inspection, (2)
     grant a continuance, or (3) prohibit such party from introducing
     evidence not disclosed, other than testimony of the defendant.
     Pa.R.Crim.P. 573(E); see also Commonwealth v. Mendez, 74 A.3d
     256 (Pa. Super. Ct. 2013), appeal denied, 87 A.3d 319 (Pa. 2014).
     To sanction a defendant for discovery violations, the court may
     “enter such other order as it deems just under the
     circumstances.[”] Pa.R.Crim.P. 573(E).

             It is perfectly within the trial court’s discretion to disallow a
     defendant from presenting the testimony of an expert witness for
     failing to comply with discovery deadlines to produce an expert
     report. See Commonwealth v. Radecki, 180 A.3d 441 (Pa. Super.
     Ct. 2018) (the Superior Court found that the trial court did not
     abuse its discretion in disallowing defendant to present the
     testimony of his medical expert because defendant failed to
     comply with several discovery deadlines to submit an expert
     report prepared by the doctor, and the record did not indicate that
     the doctor ever prepared an expert report).

            On January 18, 2018, the Commonwealth filed a request
     for pre-trial discovery. On February 23, 2018, March 9, 2018,
     April 5, 2018, July 31, 2018, and August 1, 2018, the District

                                   - 51 -
J-S50026-20


     Attorney submitted additional requests for pre-trial discovery,
     specifically asking for the results or reports of any physical or
     mental examination of Appellant and/or any evidence to which an
     expert would testify at trial. The Commonwealth never received
     any expert report.

            The time of trial was the first-time defense counsel made
     the Commonwealth aware that they would like to call Psychologist
     [Dean] Dickson [(“Dickson”)] to testify as an expert witness in the
     guilt phase. Such late “notice” did not give the Commonwealth
     time to review the expert’s report, respond to the expert report,
     retain their own expert, or to conduct their own testing of
     Appellant. The defense “essentially surprised the Commonwealth
     with an expert witness during the guilt phase.”

            This left the [c]ourt with three options to remedy the defense
     team’s procedural failure. The first option was to order the defense
     team to permit discovery or inspection. Pa.R.Crim.P. 573(E).
     However, it was the final day of testimony in the trial. Even
     ordering the defense team to produce a copy of the expert report
     for the Commonwealth to review would not have been an adequate
     remedy because the Commonwealth would have no opportunity to
     respond in a meaningful way aside from cross-examination of the
     witness. There would be no opportunity to retain their own expert
     or conduct their own test.

            The second option was to continue the trial. Pa.R.Crim.P.
     573(E). At this point, the trial had already been continued twice,
     on May 16, 2018 and February 27, 2019. The parties had endured
     a week-long voir dire to secure the venirepersons, the jurors had
     been asked to make arrangements to be available for the lengthy
     trial, and the parties had already presented a week of testimony
     and evidence. Furthermore, the jurors had been selected, sworn,
     and heard five days of testimony at the time counsel first raised an
     intention to submit this expert testimony. It is settled law that
     jeopardy attaches once a jury is empaneled and sworn. See
     Downum v. United States, 372 U.S. 734 (1963) (The U.S. Supreme
     Court ruled against a second prosecution of a defendant whose first
     trial ended immediately after the jury had been sworn). To
     continue the trial at that point would have been inappropriate, a
     waste of judicial resources, and it would have triggered
     constitutional ramifications related to the double jeopardy clause.




                                 - 52 -
J-S50026-20


              The third option this [c]ourt faced, as defined in the rules of
       criminal procedure, was to preclude the defense’s requested expert
       testimony. Pa.R.Crim.P. 573(E). The defense team’s complete
       and utter failure to comply with the rules put the Commonwealth
       “in a position where our hands have been completely tied.” This
       [c]ourt “struggled with this . . . in a way to find that this is at all
       appropriate and admissible.”         Ultimately, this [c]ourt could
       conceive of no other order it could enter that would be just under
       the circumstances. The only just option was to exclude the expert
       testimony.

Trial Court Opinion, 3/31/20, at 51–52 (record references and some citations

omitted).

       Appellant contends that the expert testimony concerning his I.Q. would

support his claim that he did not intelligently waive his Pa.R.E. 410(a)(4)

rights and/or Miranda rights and that his mother’s presence at the April 24,

2018 was necessary in assisting the defense team. Appellant’s Brief at 61.7

       “Our standard of review in cases involving the admission of expert

testimony is broad. Generally speaking, the admission of expert testimony is

a matter left to the discretion of the trial court, and its rulings will not be

reversed absent an abuse of discretion.” Commonwealth v. Watson, 945

A.2d 174, 176 (Pa. Super. 2008) (citation and quotation marks omitted).

       Concerning pretrial disclosure of expert reports during discovery,

Pa.R.Crim. P. 573 provides, in pertinent part, as follows:

       Rule 573. Pretrial Discovery and Inspection



____________________________________________


7  Defense counsel referenced Appellant’s I.Q. score of 79 in his opening
statement. N.T. (Trial), 11/6/19, at 45, 51, and 55.

                                       - 53 -
J-S50026-20


     C) Disclosure by the Defendant.

     (1) In all court cases, if the Commonwealth files a motion for
     pretrial discovery, upon a showing of materiality to the
     preparation of the Commonwealth’s case and that the request is
     reasonable, the court may order the defendant, subject to the
     defendant’s rights against compulsory self-incrimination, to allow
     the attorney for the Commonwealth to inspect and copy or
     photograph any of the following requested items:

           (a) results or reports of physical or mental examinations,
           and of scientific tests or experiments made in connection
           with the particular case, or copies thereof, within the
           possession or control of the defendant, that the defendant
           intends to introduce as evidence in chief, or were prepared
           by a witness whom the defendant intends to call at the trial,
           when results or reports relate to the testimony of that
           witness, provided the defendant has requested and received
           discovery under paragraph (B)(1)(e);

                                   * * *

     (D) Continuing Duty to Disclose. If, prior to or during trial,
     either party discovers additional evidence or material previously
     requested or ordered to be disclosed by it, which is subject to
     discovery or inspection under this rule, or the identity of an
     additional witness or witnesses, such party shall promptly notify
     the opposing party or the court of the additional evidence,
     material, or witness.

Pa.R.Crim.P. 573 (C), (D).

     Appellant concedes that he did not provide notice to the Commonwealth

as required by Rule 573(1)(a).      Appellant’s Brief at 62–63.     However,

Appellant now claims that Mr. Dickson’s expert testimony was admissible

under Pa.R.Crim.P. 568, which dictates the notice          requirements for

presentation of expert evidence of a mental condition.      Id. at 62.     See

Pa.R.Crim.P. 568 (a defendant intending to introduce expert evidence relating



                                 - 54 -
J-S50026-20


to a mental disease or defect or any other mental condition bearing on the

issue of guilt, must file “not later than the time required for filing an omnibus

pretrial motion . . . a notice of the intention to offer this expert evidence, and

shall serve a copy of the notice and a certificate of service on the attorney for

the Commonwealth.”).           Appellant further offers, by reliance upon an

unpublished and non-precedential decision of this Court, that Rule 568 notice

is not necessary when the expert evidence sought to be introduced challenges

the   voluntariness   of   a   confession.   Appellant’s   Brief   at   62   (citing

Commonwealth v. Winter, 105 A.3d 36, 1715 MDA 2013 (Pa. Super., filed

June 18, 2014)) (unpublished memorandum).

      Appellant’s argument that the trial court erred in excluding Dickson’s

expert testimony based upon Pa.R.Crim.P. 568 advances a different legal

theory than that presented at trial; therefore, the issue is waived.           See

Commonwealth v. Rivera, 238 A.3d 482, 499 (Pa. Super. 2020) (an

appellate court cannot review a legal theory in support of a claim unless that

particular legal theory was presented to the trial court); see also Pa.R.A.P.

302 (“Issues not raised in the lower court are waived and cannot be raised for

the first time on appeal.”). Moreover, in Commonwealth v. Newman, 555

A.2d 151 (Pa. Super. 1989), this Court explained that the party making an

offer of proof waives any grounds other than those actually presented for the

trial court’s consideration:

      An offer of proof must be sufficient to alert the trial judge to the
      purpose for which the evidence is being offered, and a trial court’s

                                    - 55 -
J-S50026-20


      exclusion of evidence must be evaluated on appeal by a review of
      the contents of the offer at the time it was made. The party
      specifying the purpose for which the testimony is admissible cannot
      argue on appeal that the evidence was admissible for a purpose
      other than that offered at trial. Appellant is deemed to have
      waived any grounds, other than those offered at trial, for the
      admission of the evidence at trial.

Id. at 156 (citations omitted).

      Here, during a sidebar discussion on the admissibility of Mr. Dickson’s

testimony, the trial court instructed defense counsel to make an offer a proof.

Defense counsel responded: “That [Mr. Dickson] was retained by [co-counsel]

to administer an IQ test. He administered the IQ test, and here’s the result. .

. . That’s it.” N.T. (Trial), 11/12/19, at 85. This offer of proof does not suffice

to preserve the new argument that the trial court abused its discretion in

disallowing Mr. Dickson’s testimony under Pa.R.Crim.P. 568, the theory now

advanced by Appellant. Therefore, Appellant has waived review of this issue.

               Commonwealth’s Information Technology Person

      In his ninth issue, Appellant submits that he is entitled to a new trial

because the Commonwealth’s use of an information technology (“IT”) person

to investigate potential jurors gave the Commonwealth an unfair advantage

during jury selection. Appellant’s Brief at 74. The trial court responded to

this allegation of error:

      In addition to the questions posed by counsel, the Pennsylvania
      Bar Association has stated that it is ethical to also research a
      potential juror online. See [Pa. Bar Association Formal Opinion,
      American Bar Association (ABA) Formal Opinion 466, 2014-300,
      Lawyer Reviewing Jurors’ Internet Presence, ¶ 9 (2014)]. So long
      as the research is not so intrusive as to constitute an ex parte

                                   - 56 -
J-S50026-20


      communication, the public portions of a potential juror’s internet
      or social network presence is a permissible method of obtaining
      additional information about that individual. id.

           The Commonwealth’s IT person was accessing public
      dockets, Google, and Facebook to research the potential jurors.
      “One of the reasons for this is if one of the jurors would be posting
      about the case, we feel it’s our obligation to let the [c]ourt know
      about that.”     Therefore, the research conducted by the
      Commonwealth’s IT person facilitated choosing a fair and
      impartial jury by weeding out the individuals who had been
      exposed to excessive publicity about the case.

            Furthermore, the defense team had the capability to bring
      a computer, connect it to the internet, and conduct the same
      research into the public internet presence of the potential jurors.
      The Commonwealth did not access any information that the
      defense team was not also capable of accessing. The mere fact
      that Appellant and his counsel did not have the foresight to
      arrange for an individual to assist them in researching during voir
      dire did not constitute a reason to prohibit the Commonwealth
      from doing so, so long as everyone complied with the ethical
      requirements set forth in the PBA Opinion.

Trial Court Opinion, 3/31/20, at 57–58. “The scope of voir dire rests in the

sound discretion of the trial court, whose decision will not be reversed on

appeal absent palpable error.”     Commonwealth v. Scott, 212 A.3d 1094

(Pa. Super. 2019 (citation omitted).

      Appellant first avers that nothing in Pa.R.Crim.P. 632, relating to juror’s

information questionnaires, permits the use of IT personnel during jury

selection. Appellant’s Brief at 74. We respond simply: The Rule does not

prohibit this sort of internet research.

      Also, as our independent research did not discover any Pennsylvania

case law either interpreting the opinion of the Pennsylvania Bar Association


                                   - 57 -
J-S50026-20


(“PBA”) permitting limited online research of potential jurors or independently

endorsing such use of social media, we rely on the PBA’s opinion sanctioning

this form of research.          Moreover, we agree with the trial court that the

Commonwealth’s use of social media during voir dire conformed to the dictates

of the PBA.        When conducting voir dire, the Commonwealth utilized its IT

person to investigate potential jurors using “public dockets, Google, and

Facebook.” N.T. (Voir Dire), 9/17/19, at 55–56. The prosecution did not use

this research to engage in ex parte communications or influence prospective

jurors.

       Thus, what remains is Appellant’s bald allegation that he had no ability

to   employ        an   IT   investigator   and   his   unsupported   claim   that   the

Commonwealth received an unfair advantage during jury selection because it

had access to social media sites. Appellant’s Brief at 74. We agree with the

trial court that Appellant is not entitled to relief on these grounds.           An IT

professional is not required to utilize the social media sites accessed by the

Commonwealth. Additionally, Appellant has not explained how researching

publically available information on prospective jurors prejudiced him in any

significant way, nor how the Commonwealth’s internet research deprived him

of a fair trial.

                              Motion for Change of Venire




                                        - 58 -
J-S50026-20


      In his penultimate issue, Appellant alleges that a second error occurred

during jury selection when the trial court denied his motion for change in

venire. Appellant asserts that his motion should have been granted because:

      (i) the pretrial publicity was sensational, inflammatory, and
      slanted toward conviction; (ii) the publicity mentions prior
      admissions and confessions of [Appellant] as well as his prior
      criminal record; (iii) the publicity was derived from prosecuting
      officers’ reports; (iv) the publicity was extensive, sustained and
      pervasive; [v] the lower court failed to find that pretrial publicity
      was presumed as inherently prejudicial, contrary to the compelling
      evidence on this issue; [vi] the lower court failed to find that the
      publicity was so extensive, sustained, and pervasive that the
      community was deemed to be saturated with it, and [vii] the lower
      court failed to withhold its decision in abeyance pending a
      determination during jury selection that there was a sufficient
      cooling off period between the publicity and the trial for any
      prejudice to have dissipated.

Appellant’s Brief at 82.

      A motion for change of venue or venire “may be” granted “when it is

determined after hearing that a fair and impartial trial cannot . . . otherwise

be had in the county where the case is currently pending.”          Pa.R.Crim.P.

584(A). This Court has stated:

      The mere existence of pretrial publicity does not warrant a change
      of venue. Ordinarily, a defendant is not entitled to a change of
      venue unless he or she can demonstrate that the pretrial publicity
      resulted in actual prejudice that prevented the impaneling of an
      impartial jury.    Prejudice will be presumed, however, if the
      defendant is able to show that the pretrial publicity: (1) was
      sensational, inflammatory, and slanted toward conviction, rather
      than factual and objective; (2) revealed the defendant’s prior
      criminal record, if any, or referred to confessions, admissions or
      reenactments of the crime by the defendant; or (3) derived from
      official police or prosecutorial reports. Even if the defendant
      proves the existence of one or more of these circumstances, a
      change of venue is not warranted unless the defendant also

                                  - 59 -
J-S50026-20


      demonstrates that the pretrial publicity was so extensive,
      sustained, and pervasive that the community must be deemed to
      have been saturated with it, and that there was insufficient time
      between the publicity and the trial for any prejudice to have
      dissipated.

Commonwealth v. Tharp, 830 A.2d 519, 529 (Pa. 2003) (citations omitted).

      The trial court denied Appellant’s change of venire motion based upon

the following rationale:

             In the instant case, this [c]ourt found that Appellant’s pre-
      trial motions for change of venire were premature. Appellant failed
      to demonstrate that the recent media coverage was so “extensive,
      sustained, and pervasive that the community was saturated with
      it.” Therefore, it was necessary for the parties and this [c]ourt to
      conduct voir dire to determine whether the press coverage in this
      case required a presumption of prejudice. The process gave
      Appellant the opportunity to demonstrate actual or presumptive
      prejudice based on the questions asked at voir dire. This [c]ourt
      recognized that, despite the best efforts of the parties, a change
      of venire may ultimately be necessary; however, that
      determination could not he made without at least attempting to
      find twelve members of Appellant’s community who could be fair
      and impartial.

             To that end, the media coverage that Appellant complained
      of began immediately following the murders in July 2017. The
      coverage thereafter dissipated or entirely ended in May 2018—a
      year and a half before the trial actually began on November 6,
      2019. Following this [c]ourt’s Order of May 23, 2018, the parties
      refrained from commenting on the case to the media. Although
      there were several articles announcing the start of jury selection
      in September 2019, they would more accurately be described as
      factual summaries of the case rather than inflammatory or
      prejudicial.

            At voir dire, both parties had the opportunity to question
      each potential juror at length regarding their knowledge of the
      case. The vast majority of jurors stated that they did not have a
      fixed opinion of the case, that they would be able to put aside what
      they thought they knew of the matter to be fair and impartial, and
      that they would be able to base their decision solely on what was

                                  - 60 -
J-S50026-20


      presented during the course of the trial and follow this [c]ourt’s
      instructions. As such, the parties were able to agree on twelve
      jurors and six alternates in half the amount of time this [c]ourt and
      the parties originally anticipated. Therefore, a change of venire
      was not necessary.

Trial Court Opinion, 3/31/20, at 65–66 (footnote omitted).

      It is well-settled that the decision of whether to grant a request for

change of venire is within the sound discretion of the trial court.

Commonwealth v. Chmiel, 30 A.3d 1111, 1152 (Pa. 2011) (citation

omitted). “This is primarily because the trial court is in the best position to

assess the atmosphere of the community and to judge the necessity of any

requested change.” Tharp, 830 A.2d at 529.

      Appellant first alleges that the trial court failed to withhold its change of

venire decision “pending a determination during jury selection that there was

a sufficient cooling off period between the publicity and the trial, for any

prejudice to have dissipated.” Appellant’s Brief at 85. This assertion is not

supported by the record. At the conclusion of the argument of the change of

venire motion at the January 14, 2017 hearing, the trial court chose to take

the matter “under advisement.” N.T. (Pretrial Hearing), 1/14/19, at 56. After

the motion was re-litigated during the April 15, 2019 hearing, the trial court

stated: “That motion is denied. Let me say this. It is denied at this time. If

during the course of jury selection we reach a point where we realize that we

cannot obtain a jury, then we’ll take the necessary steps to address it.” N.T.




                                   - 61 -
J-S50026-20


(Pretrial Hearing), 4/15/19, at 86. Thus, contrary to Appellant’s recollection,

the trial court did not decide the motion at the pretrial stage.

      Appellant further distorts the record by claiming that the trial court failed

to find that pretrial publicity was presumptively prejudicial in its May 13, 2019

Findings of Fact and Conclusions of Law. Appellant’s Brief at 83. However,

the only reference to Appellant’s motion for change of venire in that decision

was one line denying the motion, without any elaboration. Findings of Fact

and Conclusions of Law, 5/13/19, at 1.

      In any event, as our Supreme Court stated in Commonwealth v.

Drumheller, 808 A.2d 893 (Pa. 2002),

      one who claims that he has been denied a fair trial because of
      pretrial publicity must show actual prejudice in the empanelling of
      the jury. In certain cases, however, pretrial publicity can be so
      pervasive or inflammatory that the defendant need not prove
      actual juror prejudice. “Pretrial prejudice is presumed if: (1) the
      publicity is sensational, inflammatory, and slanted toward
      conviction rather than factual and objective; (2) the publicity
      reveals the defendant’s prior criminal record, or if it refers to
      confessions, admissions or reenactments of the crime by the
      accused; and (3) the publicity is derived from police and
      prosecuting officer reports.” Commonwealth v. Weiss, 565 Pa.
      504, 776 A.2d 958, 964 (2001), petition for cert. filed (U.S. Mar.
      11, 2002) (No. 01–9175).

            Even where pre-trial prejudice is presumed, “a change of
      venue or venire is not warranted unless the defendant also shows
      that the pre-trial publicity was so extensive, sustained, and
      pervasive that the community must be deemed to have been
      saturated with it, and that there was insufficient time between the
      publicity and the trial for any prejudice to have dissipated.”
      Karenbauer, 715 A.2d at 1092.

                  In testing whether there has been a sufficient
            cooling period, a court must investigate what a panel

                                   - 62 -
J-S50026-20


           of prospective jurors has said about its exposure to
           the publicity in question. This is one indication of
           whether the cooling period has been sufficient. Thus,
           in determining the efficacy of the cooling period, a
           court will consider the direct effects of publicity,
           something a defendant need not allege or prove.
           Although it is conceivable that pre-trial publicity could
           be so extremely damaging that a court might order a
           change of venue no matter what the prospective
           jurors said about their ability to hear the case fairly
           and without bias, that would be a most unusual case.
           Normally, what prospective jurors tell us about their
           ability to be impartial will be a reliable guide to
           whether the publicity is still so fresh in their minds
           that it has removed their ability to be objective. The
           discretion of the trial judge is given wide latitude in
           this area.

     Commonwealth v. Chambers, 546 Pa. 370, 685 A.2d 96, 104
     (1996), cert. denied, 522 U.S. 827, 118 S.Ct. 90, 139 L.Ed.2d 46
     (1997) (citing Breakiron, 571 A.2d at 1037–1038, n.1).

Drumheller, 808 A.2d at 902–903 (some internal citations and quotation

marks omitted).

     It is undisputed that the news coverage of these murders and the

discovery of the bodies in July 2017 was wide-spread and, often times,

dramatic. Additionally, the media reported the confessions of Appellant and

DiNardo and Appellant’s prior criminal record.     However, the latest video

Appellant submitted in support of his motion was from May 2018—one and

one-half years before the jury selection began in September 2019. For this

reason, when Appellant litigated his motion for change of venire in

January 2019, despite Appellant’s contrary representation, the trial court

determined that it would revisit whether there was a sufficient cooling-off


                                 - 63 -
J-S50026-20


period dissipating any prejudice that may have resulted from the news

coverage. See N.T. (Pretrial Hearing), 1/14/19, at 56 (wherein the trial court

took the matter “under advisement”); N.T. (Pretrial Hearing), 4/15/19, at 86

(wherein the trial court deferred a definitive ruling on the motion until voir

dire). Thus, we will review the propriety of the trial court’s denial of the motion

in the context of what occurred during voir dire.

      During voir dire, the potential jurors who were questioned about their

knowledge of the case responded that they were vaguely familiar with the

murders, remembered hearing about them when they happened in the

summer of 2017, but did not follow subsequent media coverage of the case,

and for the most part, were not familiar with Appellant’s participation in the

crimes.   See, N.T. (Voir Dire), 9/16/19, at 43–266; 9/17/19, at 30–281;

9/18/19, at 38–235; 9/19/19, at 45–293; 9/20/19 at 37–166. Additionally,

the selected jurors represented that their recollection about the publicity

surrounding the case did not result in a fixed opinion as to Appellant’s guilt or

innocence. See, N.T. (Voir dire), 9/16/19, at 59–266; 9/17/19, at 82–281;

9/19/19, at 56–293; 9/20/19, at 70–166. Appellant does not cite any instance

during voir dire wherein a juror’s response indicated that pretrial publicity

compromised his or her ability to listen to the case impartially.

      Given the outcome of the juror questioning and the jurors’ responses

thereto, we find the holding in Commonwealth v. Robinson, 864 A.2d 460,

(Pa. 2004) instructive:


                                   - 64 -
J-S50026-20


      [A]fter thoroughly reviewing the record we are not persuaded by
      the complaints made by Appellant. Any potential bias on the part
      of the jurors in relation to the media coverage of the case was
      sufficiently dealt with during the individually-conducted voir dire
      when the defense counsel, the prosecutor, and the trial court,
      asked the potential jurors whether they had heard or read anything
      about the case. Indeed, unless preliminarily excused for other,
      unrelated reasons, each of the prospective jurors was questioned
      about their familiarity with the case and their knowledge
      concerning the incidents from media outlets. Some jurors stated
      that they knew about the incidents and they were further
      questioned about whether their ability to decide the case would be
      affected. The record reveals that of the jurors who were aware of
      the case, most gained their knowledge through the media reports
      circulated at the time of the victim’s homicide and Appellant’s
      apprehension, which was more than a year before the trial was set
      to begin. This clearly indicates the presence of a sufficient “cooling
      off period” that minimized any potential ill effects of the publicity
      surrounding the events at issue.

Id. at 485.

      After undertaking an independent review of the voir dire proceedings,

we are convinced that pretrial publicity did not result in an inability to select

a fair and impartial jury in Bucks County. Accordingly, insofar as Appellant

was not entitled to a change of venire, the trial court did not abuse its

discretion in denying that motion, and Appellant is not entitled to appellate

relief on this basis.

                        Closing Argument

      Appellant’s final argument is that the trial court erred in failing to give

curative instructions in response to allegedly improper comments during the

Commonwealth’s closing argument. Appellant’s Brief at 76. In his Pa.R.A.P.

1925(b) statement, on this issue, Appellant simply averred that “[t]he lower


                                  - 65 -
J-S50026-20


court    abused    its       discretion   in   not   ruling   comments     made     by   the

Commonwealth to the jury during closing arguments with facts that were not

in evidence and which prejudiced [Appellant] were improper warranting a

curative instruction.” Pa.R.A.P. 1925(b) statement, 1/13/20, at 2.

        We note that an appellant’s 1925(b) statement must identify the specific

components        of     a    closing     argument     with   which   he    takes    issue.

Commonwealth v. Hansley, 24 A.3d 410, 416 n.4 (Pa. Super. 2011).

Despite this marked deficiency in Appellant’s 1925(b) statement, the trial

court discussed the three instances wherein Appellant objected to the

Commonwealth’s closing argument:

        The first objection raised by Appellant was to the Commonwealth
        referencing something Attorney Peruto stated in his Opening
        Statement. During Openings, Attorney Peruto told the jury that
        Appellant’s “got a tested IQ of 79.” Over the course of his
        statement, he mentioned Appellant’s IQ twice more. The context
        of the second two references was to contextualize for the jury that
        what they would have done were they in Appellant’s situation
        cannot necessarily be applied to Appellant due to his lower IQ.
        However, as discussed supra, Appellant’s counsel failed to file a
        notice of expert witness and the testimony was not permitted.
        Therefore, during the Closing Argument, the prosecution stated:

              DA Shore: [Appellant] has confessed to first-degree
              murder.

              He has no other card to play here with all of you but
              to blame somebody else, and blame he does. First it’s
              Cosmo, then it’s Craig Penglase, then it’s that he has
              a low lQ. His low IQ, what did we hear about that?
              Zero. Nothing came from the witness stand about
              that.

              Mr. Peruto: Objection, Judge. It was objected to.


                                           - 66 -
J-S50026-20


           The Court: Overruled. Go ahead. Move on.

     This was a general objection for which Appellant failed to request
     any remedy. Appellant brought the issue of IQ in, and it was
     Appellant's own failure for making promises and assertions to the
     jury without being able to provide them with evidence.

           The second objection was promptly sustained by this
     [c]ourt. The prosecution improperly referenced the fact that
     Appellant had been shot nineteen times several months prior to
     the murders, “for which the defendant has no explanation.” This
     was inappropriate for two reasons. First, the parties had agreed
     not to mention Appellant’s prior contact with law enforcement
     unless Appellant opened the door to that issue. Mention of his
     gunshot wounds arguably fall under that category. The video
     statements were specifically redacted to preclude mention of this
     information. Notably, however Peruto was the one who elicited
     testimony related to the fact that Appellant had been shot
     previously. On his cross-examination of Lieutenant Kemmerer,
     Attorney Peruto asked the detective whether Appellant had
     offered an explanation as to why he was using crutches and leg
     braces at the time of the July 13 interview, to which the Lieutenant
     responded that Appellant “had said he was shot.”

            Secondly, “for which the defendant has no explanation” is
     another way of pointing out to the jury that Appellant did not
     testify in his own defense, but rather exercised his Fifth
     Amendment rights. Commenting on a defendant’s decision not to
     testify is never appropriate, therefore this [c]ourt sustained the
     objection and directed the jury to disregard the statement. At no
     point after this objection did any member of the defense team ask
     for an additional remedy or curative instruction.

           The last objection pertained to the cell phone evidence
     presented by Detective Eric Landami. Through the cell phone
     dump, detectives were able to access Appellant’s browsing and
     web search history. There were multiple searches on sneakers
     and multiple searches on the Pornhub website. There was no
     objection from the defense team at this time. Later, in his closing,
     DA Shore referenced the fact that Appellant was “surfing porn”
     while [Finocchiaro’s] family was “worried sick” looking for him.
     Appellant raised a general objection, which this [c]ourt overruled
     as the statement was supported by evidence proved at trial. No


                                 - 67 -
J-S50026-20


      further argument was heard, nor any additional request for a
      remedy or curative instruction.

            Finally, in the jury charge, this [c]ourt instructed the jury to
      base their verdict solely on the evidence presented. There is a
      presumption that juries follow instructions given by the trial court.
      Commonwealth v. Housman, 986 A.2d 822, (Pa. 2009). The jury
      was directed to disregard various statements throughout the
      entirety of the trial. Appellant points to no evidence to overcome
      the presumption that the jury followed this [c]ourt’s instructions.

Trial Court Opinion, 3/31/20, at 60–61 (record references omitted). Despite

its discussion of the three objections raised by Appellant during trial, the trial

court ultimately determined that this issue was waived.          See Trial Court

Opinion, 3/31/20, at 62 (“Neither did Appellant lodge any specific objections

to statements made by the Commonwealth in Closing Arguments, nor did

Appellant identify the specific issues he is complaining of on appeal in his

1925[b] Statement. Therefore, this issue is waived on appeal.”).

      We agree with the trial court that Appellant has waived appellate review

of this issue. See Commonwealth v. Scott, 212 A.3d 1094, 1113 (Pa. Super

2019) (claim of prosecutorial misconduct during closing argument waived

when it was not readily inferable from Appellant’s Rule 1925(b) statement).

      In his brief, Appellant references three different allegedly objectionable

statements by the Commonwealth during closing argument: 1) ADA Shore

mentioned that the plea negotiations were done with the victims’ families’

approval, contrary to the record; 2) ADA Shore repeatedly injected himself

into the case by describing his interaction with the victims’ families, and law

enforcement at the crime scene investigation; and 3) ADA Shore’s statement

                                   - 68 -
J-S50026-20


to the jury that “Nobody can make you take another human life,” which

Appellant contends contradicted the law and the charging instruction for

duress in Pennsylvania. Appellant’s Brief at 78–79.

      Contrary to his assertion that his “objection was sustained with no

curative instruction,” Appellant did not object to any of these three purported

statements at trial, either immediately after they were spoken or at the

conclusion of the Commonwealth’s summation. Similarly, the record is void

of a defense request for a curative instruction or a mistrial request regarding

these statements. An appellant’s brief must contain a statement of place of

raising or preservation of issues. Pa.R.A.P. 2117(c). This statement must

specify the point in the proceedings at which the claims were preserved. Id.

at (1). Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007).

Finally, Appellant failed to specifically reference these three claims in his

Pa.R.A.P. 1925(b) statement, thereby depriving the trial court of any

meaningful opportunity to review them in its Pa.R.A.P. 1925(a) opinion. For

these reasons, appellate review of this issue is foreclosed.

      For all of the above reasons, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

      Judge Strassburger did not participate in the consideration or decision

of this case.




                                  - 69 -
J-S50026-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:4/30/21




                          - 70 -